[Published CUSIP Number: ______________________]

CREDIT AGREEMENT

Dated as of May 1, 2007
among
FERRELLGAS, L.P.
as the Borrower,
FERRELLGAS, INC.
as the General Partner of the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,
as
Co-Lead Arranger and Sole Book Manager

J.P. MORGAN SECURITIES INC.,
as Co-Lead Arranger

1

TABLE OF CONTENTS

         
SECTION
      PAGE
 
       
 
        ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
   
 
       
1.01
1.02
1.03
1.04
1.05
1.06
  Defined Terms
Other Interpretive Provisions
Accounting Terms
Rounding
References to Agreements and Laws
Times of Day  







      ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 
   
2.01
2.02
2.03
2.04
2.05
2.06
2.07
2.08
2.09
2.10
2.11
  The Term Loans
Term Borrowings, Conversions and Continuations of Term Loans
Prepayments
Termination or Reduction of Commitments
Repayment of Term Loans
Interest
Commitment Fee
Computation of Interest and Fees
Evidence of Debt
Payments Generally; Administrative Agent’s Clawback
Sharing of Payments

      ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 
   
3.01
3.02
3.03
3.04
3.05
3.06
3.07
  Taxes
Illegality
Inability to Determine Rates
Increased Costs; Reserves on Eurodollar Rate Loans
Compensation for Losses
Mitigation Obligations; Replacement of Lenders
Survival

      ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

 
   
4.01
4.02
  Conditions of Initial Credit Extension
Conditions to all Credit Extensions

      ARTICLE V. REPRESENTATIONS AND WARRANTIES

 
   
5.01
5.02
5.03
5.04
5.05
5.06
5.07
5.08
5.09
5.10
5.11
5.12
5.13
5.14
5.15
  Existence, Qualification and Power; Compliance with Laws
Authorization; No Contravention
Governmental Authorization; Other Consents
Binding Effect
Financial Statements; No Material Adverse Effect
Litigation
No Default
Ownership of Property; Liens
Environmental Compliance
ERISA Compliance
Subsidiaries
Margin Regulations; Investment Company Act; Utility Regulations
Disclosure
Compliance with Laws
Intellectual Property; Licenses, Etc

      ARTICLE VI. AFFIRMATIVE COVENANTS

 
   
6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
  Financial Statements
Certificates; Other Information
Notices
Preservation of Existence, Etc
Maintenance of Properties
Maintenance of Insurance
Compliance with Laws
Books and Records
Inspection Rights
Environmental Laws
Designations With Respect to Subsidiaries

      ARTICLE VII. NEGATIVE COVENANTS

 
   
7.01
7.02
7.03
7.04
7.05
7.06
7.07
7.08
7.09
7.10
7.11
7.12
7.13
7.14
7.15
7.16
7.17
  Liens
Asset Sales
Fundamental Changes
Acquisitions
Limitation on Indebtedness
Transactions with Affiliates
Use of Proceeds
Use of Proceeds – Ineligible Securities
Restricted Payments
Prepayment of Subordinated Indebtedness
Dividend and Other Payment Restrictions Affecting Subsidiaries
Change in Business
Accounting Changes
Limitation on Sale and Leaseback Transactions
Amendments of Organization Documents or Certain Debt Agreements
Operations through Restricted Subsidiaries
Financial Covenants

      ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 
   
8.01
8.02
8.03
  Events of Default
Remedies Upon Event of Default
Application of Funds

      ARTICLE IX. ADMINISTRATIVE AGENT

 
   
9.01
9.02
9.03
9.04
9.05
9.06
9.07
9.08
9.09
9.10
9.11
  Appointment and Authorization of Administrative Agent
Rights as a Lender
Exculpatory Provisions
Reliance by Administrative Agent
Delegation of Duties
Reserved
Resignation of Administrative Agent
Non-Reliance on Administrative Agent and Other Lenders
No Other Duties, Etc
Administrative Agent May File Proofs of Claim
Collateral Matters

     
ARTICLE X. MISCELLANEOUS
10.01Amendments, Etc
 


 
    10.02Notices and Other Communications; Facsimile Copies

 
   
10.03No Waiver; Cumulative Remedies
10.04Expenses; Indemnity; Damage Waiver
10.05Payments Set Aside
10.06Successors and Assigns
 




 
    10.07Treatment of Certain Information; Confidentiality

 
   
10.08Right of Setoff
10.09Interest Rate Limitation
 


 
    10.10Counterparts; Integration; Effectiveness

 
    10.11Survival of Representations and Warranties

 
   
10.12Severability
10.13Replacement of Lenders
10.14Governing Law
10.15Waiver of Jury Trial
 




 
    10.16No Advisory or Fiduciary Responsibility

 
   
10.17USA PATRIOT Act Notice
 

 
   

2

     
 
   
SCHEDULES
2.01
5.05
5.11
7.01
7.05
7.10
10.02
 
Commitments and Pro Rata Shares
Additional Financial Disclosures
Subsidiaries and Other Equity Investments
Existing Liens
Existing Indebtedness
Subordination Provisions
Administrative Agent’s Office, Certain Addresses for Notices
 
   
EXHIBITS
A
B
C
D
E
F
 
Term Loan Notice
Reserved
Note
Compliance Certificate
Assignment and Assumption
Form of Opinion

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 1, 2007, among
FERRELLGAS, L.P., a Delaware limited partnership (the “Borrower”), FERRELLGAS,
INC., a Delaware corporation and sole general partner of the Borrower (the
“General Partner”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

R E C I T A L S

WHEREAS, the Borrower has requested that the Lenders make Term Loans to
Borrower, the proceeds of which are to be used by the Borrower for the purposes
described hereinbelow; and

WHEREAS, the Lenders are willing, on and subject to the terms and conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.

ACCORDINGLY, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“1998 Fixed Rate Senior Notes” means, collectively, (a) the $52,000,000 7.12%
Senior Notes, Series C, due 2008, (b) the $82,000,000 7.24% Senior Notes,
Series D, due August 1, 2010 and (c) the $70,000,000 7.42% Senior Notes,
Series E, due August 1, 2013, in each case issued by the Borrower pursuant to
the 1998 Note Purchase Agreement.

“1998 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
July 1, 1998, among the Borrower and the Purchasers named therein, pursuant to
which the 1998 Fixed Rate Senior Notes (and certain other notes that have been
paid) were issued.

“2000 Fixed Rate Senior Notes” means, collectively, (a) the $90,000,000 8.78%
Senior Notes, Series B, due August 1, 2007 and (b) the $73,000,000 8.87% Senior
Notes, Series C, due August 1, 2009, in each case issued by the Borrower
pursuant to the 2000 Note Purchase Agreement.

“2002 MLP Indenture” means the Indenture dated as of September 24, 2002, among
Ferrellgas Partners, L.P. Ferrellgas Partners Finance Corp. and U.S. Bank, N.A.,
pursuant to which the 2002 MLP Senior Notes were issued.

“2000 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February 1, 2000, among the Borrower and the Purchasers named therein, pursuant
to which the 2000 Fixed Rate Senior Notes (and certain other notes that have
been paid) were issued.

“2002 MLP Senior Notes” means the $170,000,000 8 3/4% Senior Notes due June 15,
2012, issued by Ferrellgas Partners, L.P. and by Ferrellgas Partners Finance
Corp. pursuant to the 2002 MLP Indenture.

“Accounts Receivable Securitization” shall mean a financing arrangement
involving the transfer or sale of accounts receivable of the Borrower in the
ordinary course of business through one or more SPEs, the terms of which
arrangement do not impose (a) any recourse or repurchase obligations upon the
Borrower or any Affiliate of the Borrower (other than any such SPE) except to
the extent of the breach of a representation or warranty by the Borrower in
connection therewith or (b) any negative pledge or Lien on any accounts
receivable or other assets not actually transferred to any such SPE in
connection with such arrangement.

“Acquired Debt” means, with respect to any specified Person, (a) Indebtedness or
Synthetic Lease Obligations of any other Person existing at the time such other
Person merged with or into or became a Subsidiary of such specified Person,
including Indebtedness or Synthetic Lease Obligations incurred in connection
with, or in contemplation of, such other Person merging with or into or becoming
a Subsidiary of such specified Person and (b) Indebtedness or Synthetic Lease
Obligations encumbering any asset acquired by such specified Person.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person or otherwise causing any Person,
to become a Subsidiary of the acquiring Person, or (c) a merger or consolidation
or any other combination with another Person (other than a Person that is a
Subsidiary of the acquiring Person) provided that the Borrower or the Subsidiary
of the acquiring entity is the surviving Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 25% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent. No Lender shall be deemed an
Affiliate of the Borrower by reason of the relationships established and granted
by this Agreement.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means the following percentages per annum, based upon the
Pricing Ratio as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 6.02(b):

                          Applicable Rate                 Applicable Rate for  
          Pricing   Eurodollar Rate   Applicable Rate for Pricing Level   Ratio
  Loans is:   Commitment Fees is: 1   =2.75:1   1.50%   .375% 2   >2.75:1
=3.25:1   1.75%   .375% 3   >3.25:1 but =3.75:1   2.00%   .375% 4   >3.75:1 but
=4.25:1   2.25%   .500% 5   >4.25:1   2.50%   .500%

The appropriate Applicable Rate stated above is added to the Eurodollar Rate, as
provided herein, to determine the interest rate payable on the Term Loans, and
the appropriate Applicable Rate stated above is used, as provided herein, to
calculate commitment fees. Any increase or decrease in the Applicable Rate
resulting from a change in the Pricing Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
until such Certificate is so delivered Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered. The Applicable Rate in effect from the Closing
Date through the date on which the first Compliance Certificate is delivered
pursuant to Section 6.02(b) shall be determined based upon Pricing Level 3.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as co-lead
arranger and sole book manager.

“Asset Sale” has the meaning specified in Section 7.02.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 31, 2006, and
the related consolidated statements of income or operations, partners’ capital
and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Term Loans pursuant to Section 8.02.

“Available Cash” has the meaning given to such term in the Partnership
Agreement, as amended to and including April 7, 2004, provided, that
(a) Available Cash shall not include any Net Proceeds of Asset Sales in excess
of an aggregate amount of $10,000,000 in respect of Asset Sales made during any
fiscal year of Borrower, (b) investments, loans and other contributions to a
Non-Recourse Subsidiary, Unrestricted Subsidiary or Joint Venture are to be
treated as “cash disbursements” when made for purposes of determining the amount
of Available Cash and (c) cash receipts of a Non-Recourse Subsidiary,
Unrestricted Subsidiary or Joint Venture shall not constitute cash receipts of
the Borrower for purposes of determining the amount of Available Cash until cash
is actually distributed by such Non-Recourse Subsidiary, Unrestricted Subsidiary
or Joint Venture to the Borrower or a Restricted Subsidiary.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Blue Rhino Acquisition” means the Borrower’s acquisition of Blue Rhino
Corporation (“Blue Rhino”) under the terms of the Agreement and Plan of Merger
dated as of February 8, 2004 among FCI Trading Corp., Diesel Acquisition LLC,
Ferrell Companies, Inc., and Blue Rhino.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Interests” means (a) with respect to any corporation, any and all
shares, participations, rights or other equivalent interests in the capital of
the corporation, (b) with respect to any partnership or limited liability
company, any and all partnership interests (whether general or limited) or
limited liability company interests, respectively, and other interests or
participations that confer on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, such partnership or
limited liability company, and (c) with respect to any other Person, ownership
interests of any type in such Person.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on the balance sheet in accordance
with GAAP.

“Cash Equivalents” means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than eighteen
months from the date of acquisition, (c) certificates of deposit and eurodollar
time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any Lender or with any other domestic
commercial bank having capital and surplus in excess of $500 million and a Keefe
Bank Watch Rating of “B” or better, (d) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above, (e) commercial paper or direct
obligations of a Person, provided such Person has publicly outstanding debt
having the highest short-term rating obtainable from Moody’s or S&P and provided
further that such commercial paper or direct obligation matures within 270 days
after the date of acquisition, and (f) investments in money market funds all of
whose assets consist of securities of the types described in the foregoing
clauses (a) through (e).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means (a) the sale, lease, conveyance or other disposition
of all or substantially all of the Borrower’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) other than James E.
Ferrell, the Ferrell Related Parties and any Person of which James E. Ferrell
and the Ferrell Related Parties beneficially own in the aggregate 51% or more of
the voting Capital Interests (or if such Person is a partnership, 51% or more of
the general partner interests), (b) the liquidation or dissolution of the
Borrower or the General Partner, (c) the occurrence of any transaction, the
result of which is that James E. Ferrell and the Ferrell Related Parties
beneficially own in the aggregate, directly or indirectly, less than 51% of the
total voting power entitled to vote for the election of directors of the General
Partner and (d) the occurrence of any transaction, the result of which is that
the General Partner is no longer the sole general partner of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
and the regulations promulgated thereunder.

“Commitment” means, as to each Lender, its obligation to (a) make Term Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Commodity Risk Management Policy” means the Commodity Risk Management Policy of
the Borrower, the General Partner and the MLP, as in effect from time to time in
compliance herewith.

“Commodity Swap” means (a) any and all commodity swaps, commodity options,
forward commodity contracts, commodity cap, floor or collar transactions, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
relating to any of the kinds of transactions in the preceding clause (a) (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Flow” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following, to the extent deducted in
calculating such Consolidated Net Income: (i) any extraordinary loss (including
expenses related to the early extinguishment of Indebtedness) plus any net loss
realized in connection with an asset sale, (ii) the provision for taxes based on
income or profits of the Borrower and the Restricted Subsidiaries, (iii) the
Consolidated Interest Expense for such period, whether paid or accrued
(including amortization of original issue discount, non-cash interest payments
and the interest component of any payments associated with Capital Lease
Obligations and net payments (if any) pursuant to Hedging Obligations), to the
extent such expense was deducted in computing Consolidated Net Income, and
(iv) the depreciation and amortization charges (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior period), plus (b) non-cash employee
compensation expenses of the Borrower and the Restricted Subsidiaries, plus
(c) the Synthetic Lease Principal Component of the Borrower and the Restricted
Subsidiaries, in each case, with respect to the foregoing clauses (a) through
(c), for such period without duplication on a consolidated basis and determined
in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, on a consolidated basis, the sum of
(a) all interest, fees (including letter of credit fees), charges and related
expenses paid or payable (without duplication) by the Borrower and the
Restricted Subsidiaries for that fiscal period to the Lenders hereunder or to
any other lender in connection with borrowed money or the deferred purchase
price of assets that are considered “interest expense” under GAAP, plus (b) the
portion of rent paid or payable (without duplication) by the Borrower and the
Restricted Subsidiaries for that period under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13, on a consolidated basis, plus (c) the Synthetic Lease
Interest Component of the Borrower and the Restricted Subsidiaries for that
fiscal period.

“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the Net Income of the Borrower
and the Restricted Subsidiaries (excluding extraordinary gains but including
extraordinary losses) for that period; provided that (a) the Net Income of any
Person that is not a Restricted Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid to the Borrower or a Wholly-Owned Subsidiary
of the Borrower, (b) the Net Income of any Person that is a Restricted
Subsidiary (other than a Wholly-Owned Subsidiary) shall be excluded to the
extent that dividends and distributions of that net income are not at the date
of determination permitted by the terms of its charter or any judgment, decree,
order, statute, rule, contract or other prohibition, (c) the Net Income of any
Person acquired in a pooling of interests transaction for any period prior to
the date of such acquisition shall be excluded except to the extent otherwise
includable under clause (a) above, and (d) the cumulative effect of a change in
accounting principles shall be excluded.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and the Restricted Subsidiaries on a consolidated basis, the sum of
(a) the consolidated equity of the common shareholders or partners of the
Borrower and the Restricted Subsidiaries as of such date, plus (b) the
respective amounts reported on the balance sheet of the Borrower and the
Restricted Subsidiaries as of such date with respect to any series of preferred
stock (other than Disqualified Interests) that by its terms is not entitled to
the payment of dividends unless such dividends may be declared and paid only out
of net earnings in respect of the year of such declaration and payment, but only
to the extent of any cash received by the Borrower and the Restricted
Subsidiaries upon issuance of such preferred stock, minus the sum of (x) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of tangible assets of a going concern business made within 12 months
after the acquisition of such business) subsequent to the Closing Date in the
book value of any asset owned by the Borrower and the Restricted Subsidiaries,
(y) all Investments as of such date in unconsolidated Subsidiaries and in
Persons that are not Restricted Subsidiaries (except, in each case, Permitted
Investments), and (z) all unamortized debt discount and expense and unamortized
deferred charges as of such date, all of the foregoing determined in accordance
with GAAP.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse:
(a) under any Guarantee; (b) with respect to any Surety Instrument (other than
any letter of credit) issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or payments; (c) to
purchase any materials, supplies or other property from, or to obtain the
services of, another Person if the relevant contract or other related document
or obligation requires that payment for such materials, supplies or other
property, or for such services, shall be made or tendered, or such services are
ever performed or tendered; or (d) in respect of any Hedging Obligation. The
amount of any Contingent Obligation shall, in the case of any Guarantee, be
deemed equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or if indeterminable,
the maximum reasonably anticipated liability in respect thereof, and in the case
of other Contingent Obligations, shall be equal to the maximum reasonably
anticipated liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each Term Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Term Loan plus 2% per annum, in each case to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a proceeding under any Debtor Relief Law.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Interests” means any Capital Interests which, by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, mature or are mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to April 30,
2007.

“Dollars,” “dollars” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interest” means Capital Interests and all warrants, options or other
rights to acquire Capital Interests (but excluding any debt security that is
convertible into, or exchangeable for, Capital Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower or with the General Partner within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

      Eurodollar Rate =   Eurodollar Base Rate
 
  1.00 – Eurodollar Reserve Percentage

where “Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing Indebtedness” means Indebtedness and Synthetic Lease Obligations of
the Borrower and its Subsidiaries (other than the Obligations) and certain
Indebtedness of the General Partner with respect to which the Borrower has
assumed the General Partner’s repayment obligations, in each case in existence
on the Closing Date and as more fully set forth on Schedule 7.05.

“FCI ESOT” means the employee stock ownership trust of Ferrell Companies, Inc.
organized under Section 4975(e)(7) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Ferrell Related Parties” means collectively (a) the spouse or any lineal
descendant of James E. Ferrell, (b) any trust for his benefit or for the benefit
of his spouse or any such lineal descendants, (c) any corporation, partnership
or other entity in which James E. Ferrell and/or such other Persons referred to
in the foregoing clauses (a) and (b) are the direct record and beneficial owners
of all of the voting and nonvoting Equity Interests, (d) the FCI ESOT, (e) any
participant in the FCI ESOT whose ESOT account has been allocated shares of
Ferrell Companies, Inc, (f) Ferrell Companies, Inc., as long as it is controlled
by, and is at least seventy five percent (75%) owned by, any Persons described
in the preceding clauses (a) through (e) or (g) any wholly-owned Subsidiary of
Ferrell Companies, Inc., as long as it is controlled by, and is at least seventy
five percent (75%) owned by, any Persons described in the preceding clauses
(a) through (e).

“Ferrellgas Partners Finance Corp.” means Ferrellgas Partners Finance Corp., a
Delaware corporation and a Wholly-Owned Subsidiary of the MLP.

“Fixed Charge Coverage Ratio” means, with respect to the Borrower and the
Restricted Subsidiaries for any period, the ratio of Consolidated Cash Flow for
such period to Fixed Charges for such period. In the event that the Borrower or
any of the Restricted Subsidiaries (a) incurs, assumes or guarantees any
Indebtedness or Synthetic Lease Obligations (other than revolving credit
borrowings) or (b) redeems or repays any Indebtedness or Synthetic Lease
Obligations (other than revolving credit borrowings that are properly classified
as a current liability for GAAP including, with respect to the Borrower, the
Term Loans to the extent that such Term Loans are so classified and excluding,
regardless of classification, any Term Loans or other Indebtedness or Synthetic
Lease Obligations the proceeds of which are used for Acquisitions or Growth
Related Capital Expenditures), in any case subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to the date of the event for which the calculation of the Fixed Charge Coverage
Ratio is made (the “Fixed Charge Ratio Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption or repayment of Indebtedness or Synthetic
Lease Obligations, as if the same had occurred at the beginning of the
applicable reference period. The foregoing calculation of the Fixed Charge
Coverage Ratio shall also give pro forma effect to Acquisitions (including all
mergers and consolidations), Asset Sales and other dispositions and
discontinuances of businesses or assets that have been made by the Borrower or
any of the Restricted Subsidiaries during the reference period or subsequent to
such reference period and on or prior to the Fixed Charge Ratio Calculation Date
assuming that all such Acquisitions, Asset Sales and other dispositions and
discontinuances of businesses or assets had occurred on the first day of the
reference period; provided, however, that with respect to the Borrower and the
Restricted Subsidiaries, (a) Fixed Charges shall be reduced by amounts
attributable to businesses or assets that are so disposed of or discontinued
only to the extent that the obligations giving rise to such Fixed Charges would
no longer be obligations contributing to the Fixed Charges of the Borrower or
the Restricted Subsidiaries subsequent to Fixed Charge Ratio Calculation Date
and (b) Consolidated Cash Flow generated by an acquired business or asset of the
Borrower or the Restricted Subsidiaries shall be determined by the actual gross
profit (revenues minus costs of goods sold) of such acquired business or asset
during the immediately preceding number of full fiscal quarters as are in the
reference period minus the pro forma expenses that would have been incurred by
the Borrower and the Restricted Subsidiaries in the operation of such acquired
business or asset during such period computed on the basis of (i) personnel
expenses for employees retained by the Borrower and the Restricted Subsidiaries
in the operation of the acquired business or asset and (ii) non-personnel costs
and expenses incurred by the Borrower and the Restricted Subsidiaries on a per
gallon basis in the operation of the Borrower’s business at similarly situated
Borrower facilities.

“Fixed Charges” means, with respect to the Borrower and the Restricted
Subsidiaries for any period, the sum, without duplication, of (a) Consolidated
Interest Expense for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income (including
amortization of original issue discounts, non-cash interest payments, the
interest component of all payments associated with Capital Lease Obligations and
net payments (if any) pursuant to Hedging Obligations permitted under this
Agreement), (b) commissions, discounts and other fees and charges incurred with
respect to letters of credit, (c) any interest expense on Indebtedness of
another Person that is guaranteed by the Borrower and the Restricted
Subsidiaries or secured by a Lien on assets of any such Person, and (d) the
product of (i) all cash dividend payments on any series of preferred stock of
the Borrower and the Restricted Subsidiaries, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Borrower,
expressed as a decimal, determined, in each case, on a consolidated basis and in
accordance with GAAP.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries other than contingent reimbursement or payment obligations with
respect to undrawn letters of credit and other Surety Instruments.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” has the meaning specified in the introductory clause to this
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Growth-Related Capital Expenditures” means, with respect to any Person, all
capital expenditures by such Person made to improve or enhance the existing
capital assets or to increase the customer base of such Person or to acquire or
construct new capital assets (but excluding capital expenditures made to
maintain, up to the level thereof that existed at the time of such expenditure,
the operating capacity of the capital assets of such Person as such assets
existed at the time of such expenditure).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum, distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness for borrowed money;
(b) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business on ordinary terms); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
Capital Lease Obligations; (g) all net obligations of such Person under any
Hedging Obligations; (h) all obligations in respect of Accounts Receivable
Securitizations; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (j) all Guarantees of such Person in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through
(i) above; provided, however, that “Indebtedness” shall not include Synthetic
Lease Obligations. For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation
under any Hedging Obligations on any date shall be deemed to be the Swap
Termination Value, if any, owing by the Borrower or such Restricted Subsidiaries
in respect of such Hedging Obligations as of such date. The amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.04.

“Information” has the meaning specified in Section 10.07.

“Ineligible Securities” means securities which may not be underwritten or dealt
in by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §§ 24, Seventh), as amended.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter with
respect to the Borrower and the Restricted Subsidiaries, the ratio of
Consolidated Cash Flow to Consolidated Interest Expense in each case for the
four fiscal quarters then ended. In the event that the Borrower or any of the
Restricted Subsidiaries (a) incurs, assumes or guarantees any Indebtedness or
Synthetic Lease Obligations (other than revolving credit borrowings) or
(b) redeems or repays any Indebtedness or Synthetic Lease Obligations (other
than revolving credit borrowings that are properly classified as a current
liability under GAAP including, with respect to the Borrower, the Term Loans, to
the extent such Term Loans are so classified and excluding, regardless of
classification, any Term Loans or other Indebtedness or Synthetic Lease
Obligations the proceeds of which are used for Acquisitions or Growth Related
Capital Expenditures), in any case subsequent to the commencement of the period
for which the Interest Coverage Ratio is being calculated, but prior to the date
on which the calculation of the Interest Coverage Ratio is made (the “Interest
Coverage Ratio Calculation Date”), then the Interest Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption or repayment of Indebtedness or Synthetic Lease Obligations, as if
the same had occurred at the beginning of the applicable reference period. The
foregoing calculation of the Interest Coverage Ratio shall also give pro forma
effect to Acquisitions (including all mergers and consolidations), Asset Sales
and other dispositions and discontinuances of businesses or assets that have
been made by the Borrower or any of the Restricted Subsidiaries during the
reference period or subsequent to such reference period and on or prior to the
Interest Coverage Ratio Calculation Date assuming that all such Acquisitions,
Asset Sales and other dispositions and discontinuances of businesses or assets
had occurred on the first day of the reference period; provided, however, that
with respect to the Borrower and the Restricted Subsidiaries, (1) Consolidated
Interest Expense shall be reduced by amounts attributable to businesses or
assets that are so disposed of or discontinued only to the extent that the
Indebtedness or Synthetic Lease Obligations giving rise to such Consolidated
Interest Expense would no longer be Indebtedness or Synthetic Lease Obligations
contributing to the Consolidated Interest Expense of the Borrower or the
Restricted Subsidiaries subsequent to the Interest Coverage Ratio Calculation
Date and (2) Consolidated Cash Flow generated by an acquired business or asset
of the Borrower and the Restricted Subsidiaries shall be determined by the
actual gross profit (revenues minus costs of goods sold) of such acquired
business or asset during the immediately preceding number of full fiscal
quarters as in the reference period minus the pro forma expenses that would have
been incurred by the Borrower and the Restricted Subsidiaries in the operation
of such acquired business or asset during such period computed on the basis of
(i) personnel expenses for employees retained by the Borrower and the Restricted
Subsidiaries in the operation of the acquired business or asset and
(ii) non-personnel costs and expenses incurred by the Borrower and the
Restricted Subsidiaries on a per gallon basis in the operation of the Borrower’s
business at similarly situated facilities of the Borrower.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Term Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment; provided that
the amount of any Investment shall be deemed reduced by any net return of
capital realized during such period upon the sale, repayment or other
liquidation of such Investment (determined in accordance with GAAP, but without
regard to any amounts received during such period as earnings on such Investment
(in the form of interest, or of dividends not constituting a return of capital,
or otherwise) or as loans from any Person in whom such Investment has been
made).

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means a single-purpose corporation, partnership, joint venture
or other similar legal arrangement (whether created by contract or conducted
through a separate legal entity) now or hereafter formed by the Borrower or any
of its Subsidiaries with another Person in order to conduct a common venture or
enterprise with such Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, on any day, the ratio of (a) the sum of the Funded Debt
(excluding Indebtedness under the Accounts Receivable Securitizations permitted
by this Agreement) and Synthetic Lease Obligations of the Borrower and the
Restricted Subsidiaries on such day to (b) (i) Consolidated Cash Flow for the
Calculation Period most recently ended, if the Calculation Period is four fiscal
quarters and (ii) one-half of Consolidated Cash Flow for the Calculation Period
most recently ended, if the Calculation Period is eight fiscal quarters. For
purposes herein the term “Calculation Period” means a period of four consecutive
fiscal quarters, provided that, for purposes of Section 7.17(a), the Borrower
may designate, prior to or concurrently with the delivery of a Compliance
Certificate, that the Calculation Period most recently ended is to be a period
of eight consecutive fiscal quarters so long as the Leverage Ratio calculated
for the four-quarter period consisting of the last four quarters of such eight
quarter period would be less than or equal to 5.5 to 1.0. In the event that the
Borrower or any of the Restricted Subsidiaries (a) incurs, assumes or guarantees
any Indebtedness (excluding Indebtedness under the Accounts Receivable
Securitizations permitted by this Agreement) or Synthetic Lease Obligations
(other than revolving credit borrowings) or (b) redeems or repays any
Indebtedness (excluding Indebtedness under the Accounts Receivable
Securitizations permitted by this Agreement) or Synthetic Lease Obligations
(other than revolving credit borrowings that are properly classified as a
current liability under GAAP including, with respect to the Borrower, the Term
Loans to the extent such Term Loans are so classified and excluding, regardless
of classification, any Term Loans or other Indebtedness or Synthetic Lease
Obligations the proceeds of which are used for Acquisitions or Growth Related
Capital Expenditures), in any case subsequent to the commencement of the period
for which the Leverage Ratio is being calculated but prior to the date on which
the calculation of the Leverage Ratio is made (the “Leverage Ratio Calculation
Date”), then the Leverage Ratio shall be calculated giving pro forma effect to
such incurrence, assumption, guarantee, redemption or repayment of such
Indebtedness or Synthetic Lease Obligations, as if the same had occurred at the
beginning of the applicable reference period. The foregoing calculation of the
Leverage Ratio shall also give pro forma effect to Acquisitions (including all
mergers and consolidations), Asset Sales and other dispositions and
discontinuances of businesses or assets that have been made by the Borrower or
any of the Restricted Subsidiaries during the reference period or subsequent to
such reference period and on or prior to the Leverage Ratio Calculation Date
assuming that all such Acquisitions, Asset Sales and other dispositions and
discontinuances of businesses or assets had occurred on the first day of the
reference period; provided, however, that with respect to the Borrower and the
Restricted Subsidiaries, (1) the Funded Debt and Synthetic Lease Obligations
shall be reduced by amounts attributable to businesses or assets that are so
disposed of or discontinued only to the extent that the Synthetic Leases
included within such Synthetic Lease Obligations or to the extent the
Indebtedness included within such Funded Debt would no longer be an obligation
of the Borrower or the Restricted Subsidiaries subsequent to the Leverage Ratio
Calculation Date and (2) Consolidated Cash Flow generated by an acquired
business or asset of the Borrower and the Restricted Subsidiaries shall be
determined by the actual gross profit (revenues minus costs of goods sold) of
such acquired business or asset during the immediately preceding number of full
fiscal quarters as in the reference period minus the pro forma expenses that
would have been incurred by the Borrower and the Restricted Subsidiaries in the
operation of such acquired business or asset during such period computed on the
basis of (i) personnel expenses for employees retained by the Borrower and the
Restricted Subsidiaries in the operation of the acquired business or asset and
(ii) non-personnel costs and expenses incurred by the Borrower and the
Restricted Subsidiaries on a per gallon basis in the operation of the Borrower’s
business at similarly situated facilities of the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, each Note and any security agreements,
mortgages or other security documents at any time given to secure any of the
Obligations.

“Loan Parties” means, collectively, the Borrower and the General Partner and
each Restricted Subsidiary.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party or otherwise to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Maturity Date” means August 1, 2009.

“MLP” means Ferrellgas Partners, L.P., a Delaware limited partnership and the
sole limited partner of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Income” means, with respect to the Borrower and the Restricted
Subsidiaries, the net income (loss) of such Persons, determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends,
excluding, however, (a) any gain (but not loss), together with any related
provision for taxes on such gain (but not loss), realized in connection with (i)
any asset sale (including, without limitation, dispositions pursuant to sale and
leaseback transactions), or (ii) the disposition of any securities or the
extinguishment of any Indebtedness of the Borrower or any of the Restricted
Subsidiaries, and (b) any extraordinary gain (but not loss), together with any
related provision for taxes on such extraordinary gain (but not loss); provided,
however, that all costs and expenses with respect to the redemption of any
Permitted Indebtedness, including, without limitation, cash premiums, tender
offer premiums, consent payments and all fees and expenses in connection
therewith, shall be added back to the Net Income of the Borrower, General
Partner and the Restricted Subsidiaries to the extent that they were deducted
from such Net Income in accordance with GAAP.

“Net Proceeds of Asset Sale” means the aggregate cash proceeds received by the
Borrower or any of the Restricted Subsidiaries in respect of any Asset Sale, net
of the direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees, and sales commissions) and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), and amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets the subject of such Asset
Sale.

“Non-Recourse Subsidiary” means any Person that would otherwise be a Subsidiary
of the Borrower but is designated as a Non-Recourse Subsidiary in a resolution
of the Board of Directors of the General Partner, so long as each of the
following remains true: (a) no portion of the Indebtedness or any other
obligation (contingent or otherwise) of such Person (i) is a Contingent
Obligation of the Borrower or any of its Subsidiaries, (ii) is recourse to or
obligates the Borrower or any of its Subsidiaries in any way or (iii) is secured
by any property or asset of the Borrower or any of its Subsidiaries, directly or
indirectly, contingently or otherwise, (b) neither the Borrower nor any of its
Subsidiaries has any contract, agreement, arrangement or understanding or is
subject to an obligation of any kind, written or oral, with such Person other
than on terms no less favorable to the Borrower and its Subsidiaries than those
that might be obtained at the time from persons who are not Affiliates of the
Borrower, (c) neither the Borrower nor any of its Subsidiaries has any
obligation with respect to such Person (i) to subscribe for additional shares of
capital stock, Capital Interests or other Equity Interests therein or
(ii) maintain or preserve such Person’s financial condition or to cause such
Person to achieve certain levels of operating or other financial results,
(d) such Person has no more than $1,000 of assets at the time of such
designation, and (e) such Person takes steps designed to assure that neither the
Borrower nor any of its Subsidiaries will be liable for any portion of the
Indebtedness or other obligations of such Person, including maintenance of a
corporate or limited partnership structure and observance of applicable
formalities such as regular meetings and maintenance of minutes, a substantial
and meaningful capitalization and the use of a corporate or partnership name,
trade name or trademark not misleadingly similar to those of the Borrower.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of
Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan or letter of credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Partnership Agreement” shall mean the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated April 7, 2004, as amended from time to
time in accordance with the terms of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” has the meaning set forth in Section 7.04.

“Permitted Indebtedness” means (a) the Obligations, (b) Existing Indebtedness,
(c) all Indebtedness arising under the Revolving Credit Agreement, and
(d) Permitted Refinancing Indebtedness in respect of any Indebtedness incurred
in compliance with Section 7.05.

“Permitted Investments” means any (a) Investments in Cash Equivalents;
(b) Investments in the Borrower or (subject to the provisions of Section 7.16)
in a Restricted Subsidiary of the Borrower; (c) Investments by the Borrower or
any Restricted Subsidiary of the Borrower in a Person in compliance with the
other provisions of this Agreement, if as a result of such Investment (i) such
Person becomes a Restricted Subsidiary of the Borrower or (ii) such Person is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower; (d) Investments by the Borrower or any
Restricted Subsidiary in Unrestricted Subsidiaries and Joint Ventures; provided
that the amount of cash or property contributed, loaned or otherwise advanced by
the Borrower or such Restricted Subsidiaries in respect of such Investments may
not exceed at any time an aggregate amount equal to the greater of (i)
$25,000,000 and (ii) 10% of Consolidated Cash Flow for the most recently ended
four fiscal quarters of the Borrower; and (e) Investments made by the Borrower
or any Restricted Subsidiary in any SPE in connection with Accounts Receivable
Securitizations permitted hereunder; provided that the aggregate amount of such
Investments shall not exceed $40,000,000 at any one time outstanding.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary of the Borrower issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries; provided that (a) the
principal amount of such Indebtedness does not exceed the principal amount of
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (the “Prior Indebtedness”) (plus the amount of reasonable fees, costs,
expenses and make-whole or similar amounts incurred in connection therewith),
and the effective interest rate per annum on such Indebtedness is a rate that is
on market terms, as determined by the Administrative Agent in its sole
discretion; (b) such Indebtedness has a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Prior
Indebtedness; (c) if the Prior Indebtedness is subordinated to the Obligations,
such Indebtedness is subordinated to the Obligations substantially on the terms
and conditions set forth on Schedule 7.10; and (d) such Indebtedness is incurred
only by the Loan Parties (whether the Borrower or a Subsidiary) who are the
obligors on the Prior Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate. Each Pension Plan is also a Plan.

“Pricing Ratio” means as of the last day of each fiscal quarter of the Borrower,
the Leverage Ratio for the fiscal period consisting of such fiscal quarter of
the Borrower and the three immediately preceding fiscal quarters of the
Borrower.

“Pro Rata Share” means when used with respect to all Lenders at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the aggregate amount of the Commitments of such Lender
at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the commitment of each Lender to make
Term Loans has been terminated pursuant to Section 8.02, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Register” has the meaning set forth in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Reinvestment” means, for any Person, capital expenditures in connection with
the present and related business of such Person.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived in
regulations issued by the PBGC.

“Request for Credit Extension” means with respect to a Term Borrowing,
conversion or continuation of Term Loans, a Term Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Term Loans has been terminated pursuant to Section 8.02, at least
two Lenders holding in the aggregate more than 50% of the Total Outstandings;
provided that the Commitments of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, director of finance, treasurer or assistant treasurer of a
Loan Party, or (b) any other officer of a Loan Party with responsibility for
accounting or financial matters with respect to such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, to purchase, redeem, retire, acquire, cancel or terminate any such
capital stock or other Equity Interest (including any option, warrant or other
right to acquire any such capital stock or other Equity Interest), (b) any
Investment other than a Permitted Investment, and (c) any payment (whether in
cash, securities or other property), including any sinking fund payment or
similar deposit, to prepay, purchase, redeem, retire, acquire, cancel,
terminate, defease or refinance the 2002 MLP Notes, the 1998 Fixed Rate Senior
Notes or the 2000 Fixed Rate Senior Notes.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement dated as of April 22, 2005, among the Borrower, the General
Partner, the financial institutions party therein and Bank of America, N.A., as
administrative agent for such financial institutions, as amended, modified or
supplemented from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as such Regulation is in
effect on the date of this Agreement.

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including, without limitation, contingent liabilities) of
such Person, (b) such Person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such Person’s ability to pay as such
debts and liabilities mature and (c) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital.

“SPE” means any special purpose Non-Recourse Subsidiary of the Borrower
established in connection with Accounts Receivable Securitizations permitted by
Section 7.02.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Contract” means any contract evidencing Hedging Obligations.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.

“Synthetic Lease Interest Component” means, with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Synthetic Lease Principal Component” means, with respect to any Person for any
period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable (without duplication) for such period under Synthetic
Leases of such Person that was deducted in calculating Consolidated Net Income
of such Person for such period.

“Taxes” has the meaning specified in Section 3.01.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans which are Term Loans, having
the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a).

“Term Loan” has the meaning specified in Section 2.01.

“Term Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any of (a) Ferrellgas Receivables, LLC, a
Delaware limited liability company (b) bluebuzz.com, Inc., (c) R-4 Technical
Center – North Carolina, LLC, (d) Uni Asia Ltd., (e) Blue Rhino Canada, Inc., a
Delaware corporation, (f) Ferrellgas Finance Corp., a Delaware corporation, and
(g) any other Subsidiary of the Borrower that has been designated as an
Unrestricted Subsidiary in compliance with Section 6.11.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (x) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (y) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness; provided, however, that with respect to any revolving
Indebtedness, the foregoing calculation of Weighted Average Life to Maturity
shall be determined based upon the total available commitments and the required
reductions of commitments in lieu of the outstanding principal amount and the
required payments of principal, respectively.

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the outstanding
Capital Interests or other ownership interests (other than directors’ qualifying
shares) or, in the case of a limited partnership, all of the partners’ Capital
Interests (other than up to a 1% general partner interest), is owned,
beneficially and of record, by the Borrower, a Wholly-Owned Subsidiary of the
Borrower or both.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise or
unless stated to the contrary, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents and the Revolving Credit Agreement) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make term loans to the Borrower from time to time
(each such loan, a “Term Loan”), on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment. Each Term Borrowing shall consist of Term Loans
made simultaneously by the Lenders in accordance with their respective Pro Rata
Shares. Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein

2.02 Term Borrowings, Conversions and Continuations of Term Loans.

(a) Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Term Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Term Borrowing of Base Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Term Loan Notice,
appropriately completed and signed by a Responsible Officer of the General
Partner. Each Term Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Term Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Term Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing or a conversion
of Term Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Term Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Term Loan in a Term
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a Term
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Term Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Term Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Term Borrowing, each Lender shall make
the amount of its Term Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Term Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Term
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted to another Eurodollar Rate Loan only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no Term
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Term Loans.

2.03 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Term Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Term Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the
applicable Term Loans of the Lenders in accordance with their respective Pro
Rata Shares in such Term Loans.

(b) If for any reason the Aggregate Outstanding Amount of Term Loans at any time
exceeds the Aggregate Commitments then in effect, the Borrower shall immediately
prepay the Term Loans in an aggregate amount equal to such excess.

2.04 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction of the
Aggregate Commitments shall be in an aggregate amount of $3,000,000 or any whole
multiple of $500,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate Outstanding Amount of Term Loans
would exceed the Aggregate Commitments. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

(b) Upon any Change of Control of the Borrower, the Borrower shall immediately,
and without notice of demand, prepay the Obligations, including, without
limitation, the aggregate principal amount of all outstanding Term Loans, all
accrued and unpaid interest thereon and all amounts payable under Section 3.05,
and the Aggregate Commitments shall be automatically reduced to zero in each
case on the 30th day after any Change of Control shall have occurred and be
continuing.

2.05 Repayment of Term Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c) The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in this Section 2.06.
Interest on each Term Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Commitment Fee.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitments exceed the Outstanding Amount of Term Loans. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on each Interest
Payment Date for Base Rate Loans, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans and commitment fees shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Term
Loan for the day on which the Term Loan is made, and shall not accrue on a Term
Loan, or any portion thereof, for the day on which the Term Loan or such portion
is paid, provided that any Term Loan that is repaid on the same day on which it
is made shall, subject to Section 2.10, bear interest for one day.

2.09 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Term Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type, amount and maturity of its Term Loans and payments with respect to
its Term Loans.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Term Borrowing of Eurodollar Rate Loans (or,
in the case of any Term Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Term Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Term Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Term
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Term
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the applicable Term Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Term Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Term Loan included in such Term Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Term
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Term Loan or to make any payment under Section 10.04(c)
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan or to
make its payment under Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Term Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Term Loan in any particular place or manner.

2.11 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Term Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Term Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Term Loans or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans and other amounts owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, and each Lender,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Within 30 days after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Term Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Term Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Eurodollar Rate Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Term Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits (other than the profit margin
represented in the Applicable Rate for Eurodollar Rate Loans) and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Eurodollar Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Eurodollar Rate Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Eurodollar Rate Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the Lenders to
honor the initial Request for Credit Extension is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates referred to
in subsections (iii), (iv), or (viii) below, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and its legal counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each state where such Loan Party is organized;

(v) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders or the Administrative
Agent may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the General Partner
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
July 31, 2006 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) The Closing Date shall have occurred on or before August 1, 2007.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Term Loan Notice requesting only
a conversion of Term Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and the General Partner
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Term Loan Notice requesting only
a conversion of Term Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and the General Partner represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each of the MLP
and the Loan Parties (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, have been
duly authorized by all necessary corporate or other organizational action and do
not and will not (a) contravene the terms of any of such Person’s or the MLP’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which the MLP or such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject where such conflict, breach,
contravention or Lien could reasonably be expected to have a Material Adverse
Effect; or (c) violate any Law in any material respect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
continued operation of Borrower’s business as contemplated to be conducted after
the date hereof by the Loan Documents, except in each case such approvals,
consents, exemptions, authorizations or other actions, notices or filings (i) as
have been obtained, (ii) as may be required under state securities or Blue Sky
laws, (iii) as are of a routine or administrative nature and are either (A) not
customarily obtained or made prior to the consummation of transactions such as
the transactions described in clauses (a) or (b) or (B) expected in the judgment
of the Borrower to be obtained in the ordinary course of business subsequent to
the consummation of the transactions described in clauses (a) or (b), or
(iv) that, if not obtained, could not reasonably be expected to have a Material
Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by generally applicable
principles of equity relating to enforceability.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The audited consolidated financial statements of the Borrower and its
Subsidiaries dated July 31, 2006, and the related consolidated statements of
income or operations, partners’ capital and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05 (as
hereafter supplemented from time to time in writing) sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date of such financial statements (but
not disclosed therein), including liabilities for taxes, material commitments
and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the General Partner, the MLP, the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

5.08 Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good and sufficient title to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower and the General Partner, nothing has occurred which
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability which liability could be
reasonably expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

5.11 Subsidiaries. Except as from time to time disclosed in writing to the
Lenders, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.11 and has no equity investments in any
other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.11.

5.12 Margin Regulations; Investment Company Act; Utility Regulations.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. The proceeds of each Credit
Extension will not be used in violation of Section 7.07.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. The Borrower is not subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute or regulation limiting its ability
to incur Indebtedness.

5.13 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments, Contractual Obligations, and partnership or
other restrictions to which it or any of its Restricted Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other report furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.14 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.15 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are necessary for the operation of their
respective businesses, without conflict with the rights of any other Person
except for those patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Borrower and the General Partner, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower and the General Partner, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, partners’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, partners’ equity and cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the General
Partner as fairly presenting the financial condition, results of operations,
partners’ capital and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

(c) as soon as available, but not later than 100 days after the end of each
fiscal year of the Borrower (commencing with the first fiscal year during all or
any part of which the Borrower had one or more Significant Subsidiaries), a copy
of an unaudited consolidating balance sheet of the Borrower and its Subsidiaries
as at the end of such year and the related consolidating statement of income,
partners’ equity and cash flows for such year, certified by a Responsible
Officer of the General Partner as having been developed and used in connection
with the preparation of the financial statements referred to in Section 6.01(a);

(d) as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (commencing
with the first fiscal quarter during all or any part of which the Borrower had
one or more Significant Subsidiaries), a copy of the unaudited consolidating
balance sheets of the Borrower and its Subsidiaries, and the related
consolidating statements of income, partners’ equity and cash flows for such
quarter, all certified by a Responsible Officer of the General Partner as having
been developed and used in connection with the preparation of the financial
statements referred to in Section 6.01(b);

(e) as soon as available, but not later than 60 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended July 31,
2007), projected consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of each of the current and following two fiscal years
and related projected consolidated statements of income, partners’ equity and
cash flows for each such fiscal year, including therein a budget for the current
fiscal year, certified by a Responsible Officer of the General Partner as having
been developed and prepared by the Borrower in good faith and based upon the
Borrower’s best estimates and best available information;

(f) as soon as available, but not later than 100 days after the end of each
fiscal year of the General Partner (commencing with the fiscal year ended
July 31, 2007, a copy of the unaudited (or audited, if available) consolidated
balance sheet of the General Partner as of the end of such fiscal year and the
related consolidated statements of income, partners’ capital and cash flows for
such fiscal year, certified by a Responsible Officer of the General Partner as
fairly presenting, in accordance with GAAP, the financial position and the
results of operations of the General Partner and its Subsidiaries (or, if
available, accompanied by an opinion of independent public certified accountants
as described in Section 6.01(a)); and

(g) to the extent not contained in the reports, proxies and statements delivered
pursuant to Section 6.02(c), as soon as available, but not later than 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower and, with respect to the final fiscal quarter, concurrently with
the financial statements referred to in Section 6.01(a), a summary of the risk
management trading activities, substantially in the form as disclosed in the
management’s discussion and analysis of financial condition and results of
operations section of the MLP’s form 10-K dated July 31, 2006, certified by a
Responsible Officer of the General Partner.

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the General Partner;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the partners or
stockholders of the General Partner, the MLP, the Borrower or any Subsidiary,
and copies of all annual, regular, periodic and special reports and registration
statements which such Person may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the General Partner, the MLP, the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon request by the Administrative Agent or a Lender, the Borrower shall
deliver paper copies of such documents to the Administrative Agent until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates and delivery to the Administrative Agent or any requesting Lender
of paper copies as set forth in the proviso in the immediately preceding
sentence, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

6.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the General Partner setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Preservation of Existence, Etc. The General Partner and the Borrower shall,
and shall cause each Restricted Subsidiary to, (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.02 or 7.03; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each
Restricted Subsidiary to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.06 Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary to, maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business, against loss or damage of the kinds customarily
insured against Persons engaged in the same or similar business, of such types
and in such amounts as are customarily carried under similar circumstances by
such other Persons.

6.07 Compliance with Laws. The Borrower shall comply and cause each Restricted
Subsidiary to comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records. The Borrower shall maintain and cause each Subsidiary to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

6.09 Inspection Rights. The Borrower shall permit and cause each Subsidiary to
permit representatives and independent contractors of the Administrative Agent
or any Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, to make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.10 Environmental Laws. The Borrower shall, and shall cause each Restricted
Subsidiary to, conduct its operations and keep and maintain its property in
material compliance with all Environmental Laws, except where failure to comply
with such Environmental Laws could not reasonably be expected to have a Material
Adverse Effect.

6.11 Designations With Respect to Subsidiaries.

(a) Any newly acquired or formed Subsidiary shall be deemed a Restricted
Subsidiary unless designated by Borrower as an Unrestricted Subsidiary in
accordance with the terms of this Section 6.11. The Borrower may not acquire or
form any such new Restricted Subsidiary nor may it designate any Unrestricted
Subsidiary as a Restricted Subsidiary unless each of the following conditions
are satisfied:

(i) immediately before and after giving effect to such acquisition or formation
of a Restricted Subsidiary, no Default or Event of Default shall exist and be
continuing;

(ii) after giving effect to such acquisition or formation of a Restricted
Subsidiary, the Borrower would be permitted to incur at least $1 of additional
Indebtedness in accordance with the provisions of Section 7.05; and

(iii) the Borrower shall otherwise be in compliance with Section 7.16.

(b) The Borrower may designate any Restricted Subsidiary or newly acquired or
formed Subsidiary as an Unrestricted Subsidiary, in each case subject to
satisfaction of each of the following conditions:

(i) immediately before and after giving effect to such designation, no Default
or Event of Default shall exist and be continuing;

(ii) after giving effect to such designation, the Borrower would be permitted to
incur at least $1 of additional Indebtedness in accordance with the provisions
of Section 7.05

(iii) (x) if such designation were deemed to constitute a sale by the Borrower
or any Restricted Subsidiary of all the assets of the Subsidiary so designated,
such sale would be in compliance with Section 7.02 and (y) if such designation
(and all other prior designations of Restricted Subsidiaries or newly acquired
or formed Subsidiaries as Unrestricted Subsidiaries) were deemed to constitute
an Investment by the Borrower or any Restricted Subsidiary in respect of all the
assets of the Subsidiary so designated, such investment would be a Permitted
Investment, in each case with the net proceeds of such sale or the amount of
such Investment being deemed to equal the net book value of such assets in the
case of a Restricted Subsidiary or the cost of acquisition or formation in the
case of a newly acquired or formed Subsidiary; and

(iv) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Restricted Subsidiary shall not have been an Unrestricted
Subsidiary prior to being designated a Restricted Subsidiary.

(c) The Borrower shall deliver to the Administrative Agent and each Lender,
within 20 Business Days after any such designation, a certificate of a
Responsible Officer of Borrower stating the effective date of such designation
and stating that the foregoing conditions have been satisfied. Such certificate
shall be accompanied by a schedule setting forth in reasonable detail the
calculations demonstrating compliance with such conditions, where appropriate.

(d) In the case of (i) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or (ii) the acquisition or formation of a Restricted
Subsidiary, such new Restricted Subsidiary shall be deemed to have made or
acquired all Investments owned by it and incurred all Indebtedness and other
obligations owing by it and all Liens to which it or any of its properties are
subject, on the date of such designation, acquisition, or formation.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, grant, create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:

(a) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property subject thereto is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.05(b);

(b) Liens to secure Indebtedness of a Restricted Subsidiary to the Borrower or a
Wholly-Owned Subsidiary;

(c) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Restricted Subsidiary, provided
that such Liens were in existence prior to the contemplation of such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower;

(d) Liens on property existing at the time acquired by the Borrower or any
Restricted Subsidiary, provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to any assets other than the
property acquired, and do not secure any obligations other than those already
secured prior to the contemplation of such acquisition;

(e) Liens on any property acquired by the Borrower or any Restricted Subsidiary
in favor of the seller of such property and construction mortgages on property,
in each case, created within six months after the date of acquisition,
construction or improvement of such property by the Borrower or such Subsidiary
to secure the purchase price or other obligation of the Borrower or such
Subsidiary to the seller of such property (but no other obligation) or the
construction or improvement cost of such property in an amount up to 80% of the
total cost of the acquisition, construction or improvement of such property or
asset; provided that in each case such Lien does not extend to any other
property of the Borrower and its Subsidiaries;

(f) Liens on cash collateral and deposits of cash or cash collateral made in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than any Lien imposed by ERISA) or made to secure
the performance of bids, of trade contracts, supply contracts and leases (other
than Indebtedness or Commodity Swaps), of statutory obligations, of surety
bonds, appeal bonds, and performance bonds and of other obligations of a like
nature, in each case incurred in the ordinary course of business;

(g) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted, provided that any
reserve or other appropriate provisions as shall be required in conformity with
GAAP shall have been made therefor;

(h) mechanics’, carriers’, warehousemen’s, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business with respect to amounts
not yet delinquent or being contested in good faith by appropriate proceedings
diligently conducted, provided that any reserve or other appropriate provisions
as shall be required in conformity with GAAP shall have been made therefor;

(i) zoning restrictions, easements, rights-of-way, licenses, covenants,
reservations, and restrictions on the use of real property or minor
irregularities of title incident thereto that do not, in the aggregate,
materially detract from the value of the property subject thereto or materially
impair the use of such property in the operation of the business of the Borrower
or any of its Subsidiaries;

(j) Liens of landlords or mortgages of landlords, arising solely by operation of
law, on fixtures and movable property located on premises leased by the Borrower
or any of its Subsidiaries in the ordinary course of business;

(k) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Borrower and its Subsidiaries in the ordinary
course of business to the owners of such property which are either (i) operating
leases (including, without limitation, Synthetic Leases) or (ii) capital leases
to the extent (but only to the extent) permitted by Section 7.05; provided, that
in each case such Lien does not extend to any other property of the Borrower and
its Subsidiaries;

(l) Judgment Liens to the extent that such judgments do not cause or constitute
a Default or an Event of Default;

(m) Liens incurred in the ordinary course of business of the Borrower or any
Restricted Subsidiary with respect to obligations that do not exceed $5,000,000
in the aggregate at any one time outstanding and that (i) are not incurred in
connection with Hedging Obligations or Commodity Swaps, (ii) are not incurred in
connection with the borrowing of money or the obtaining of advances or credit
(other than trade credit in the ordinary course of business) and (iii) do not in
the aggregate materially detract from the value of the property subject thereto
or materially impair the use thereof in the operation of business by the
Borrower or such Subsidiary;

(n) Liens on cash or cash collateral (in an aggregate amount not exceeding
$10,000,000) that are incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary to secure Hedging Obligations or Commodity
Swaps;

(o) Liens securing Indebtedness incurred to refinance Indebtedness that has been
secured by a Lien otherwise permitted under this Agreement, provided that
(i) any such Lien shall not extend to cover any property not securing the
Indebtedness so refinanced and (ii) the refinancing Indebtedness secured by such
Lien shall have been permitted to be incurred under Section 7.05 and shall not
have a principal amount in excess of the Indebtedness so refinanced;

(p) Liens pursuant to any Loan Document; and

(q) Liens securing Indebtedness of an SPE in connection with an Accounts
Receivable Securitization permitted by Section 7.05 (including the filing of any
related financing statements naming the Borrower as the debtor thereunder in
connection with the sale of accounts receivable by the Borrower to such SPE in
connection with any such permitted Accounts Receivable Securitization); provided
that the aggregate amount of accounts receivable subject to all such Liens shall
at no time exceed 133% of the amount of Accounts Receivable Securitizations
permitted to be outstanding under Section 7.05.

7.02 Asset Sales.

(a) The Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to:

(i) Dispose of any assets other than sales, licenses or leases of assets in the
ordinary course of business (provided that the Disposition of all or
substantially all of the assets of the Borrower shall be governed by the
provisions of Section 7.03 and not by provisions of this Section 7.02), or

(ii) issue or sell Equity Interests of any of its Subsidiaries,

in the case of either clause (i) or (ii) above, whether in a single transaction
or a series of related transactions, (A) that have a fair market value in excess
of $10,000,000 (such amount, the “Applicable Amount”), or (B) for net proceeds
in excess of the Applicable Amount (each of the foregoing, an “Asset Sale”),
unless both of the following conditions are met:

(X) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value evidenced by a certificate signed by a Responsible Officer of the General
Partner and delivered to the Administrative Agent) of the assets sold or
otherwise disposed of, and

(Y) at least 75% of the consideration therefor received by the Borrower or such
Subsidiary is in the form of cash; provided, however, that the amount of (1) any
liabilities (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto), of the Borrower or any Subsidiary (other than
liabilities that are by their terms subordinated in right of payment to the
Obligations) that are assumed by the transferee of any such assets and (2) any
notes or other obligations received by the Borrower or any such Subsidiary from
such transferee that are immediately converted by the Borrower or such
Subsidiary into cash (to the extent of the cash received), shall be deemed to be
cash for purposes of this provision; and provided, further, that the 75%
limitation referred to in this clause (Y) shall not apply to any Asset Sale in
which the cash portion of the consideration received therefrom, determined in
accordance with the foregoing proviso, is equal to or greater than what the
after-tax proceeds would have been had such Asset Sale complied with the
aforementioned 75% limitation.

(b) If the Borrower receives net proceeds exceeding $10,000,000 from one or more
sales of assets (other than sales described in Section 7.02(a)(i)) made in
compliance with subsection (a) in any fiscal year, then within 360 days after
the date the aggregate amount of such net proceeds exceeds $10,000,000, the
Borrower shall apply such amounts in excess of $10,000,000 (i) to the
acquisition of substantially similar assets so disposed of or other Permitted
Acquisitions or other Reinvestments, or (ii) to the extent not applied pursuant
to the immediately preceding clause (i), to prepay the Term Loans or other pari
passu senior Indebtedness of Borrower (and, if the Indebtedness so prepaid might
be reborrowed, the right to reborrow shall be terminated).

(c) The provisions of the foregoing subsections (a) and (b), shall not apply to:

(i) sales or transfers of accounts receivable by the Borrower to an SPE and by
an SPE to any other Person in connection with any Accounts Receivable
Securitization permitted by Section 7.05 (provided that the aggregate amount of
such accounts receivable that shall have been transferred to and held by all
SPEs at any time shall not exceed 133% of the amount of Accounts Receivable
Securitizations permitted to be outstanding under Section 7.05),

(ii) any Disposition of assets by the Borrower or any of its Subsidiaries to the
Borrower or a Restricted Subsidiary,

(iii) any transfer of assets by the Borrower of any of its Subsidiaries to any
Person in exchange for other assets used in a line of business permitted under
Section 7.12 and having a fair market value not less than that of the assets so
transferred, or

(iv) any transfer of assets pursuant to a Permitted Investment or any
sale-leaseback (including sale-leasebacks involving Synthetic Leases) permitted
by Section 7.14.

7.03 Fundamental Changes.

(a) The Borrower shall not consolidate or merge with or into (whether or not the
Borrower is the surviving Person), or Dispose of all or substantially all of its
properties or assets in one or more related transactions, to another Person
unless (i) the Borrower is the surviving Person, or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation or partnership organized or existing under
the laws of the United States, any state thereof or the District of Columbia;
(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or Person to which such sale, assignment, transfer,
lease, conveyance or other disposition shall have been made assumes all the
Obligations of the Borrower pursuant to an assumption agreement in a form
reasonably satisfactory to the Administrative Agent, under this Agreement;
(iii) immediately after such transaction no Default or Event of Default exists;
and (iv) the Borrower or any Person formed by or surviving any such
consolidation or merger, or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made (A) shall have Consolidated
Net Worth (immediately after the transaction but prior to any purchase
accounting adjustment resulting from the transaction) equal to or greater than
the Consolidated Net Worth of the Borrower immediately preceding the transaction
and (B) shall, at the time of such transaction and after giving effect thereto,
be permitted to incur at least $1.00 of additional Indebtedness without
breaching Section 7.05 and Section 7.17(a).

(b) The Borrower shall deliver to the Administrative Agent prior to the
consummation of the proposed transaction pursuant to the foregoing subsection
(a) an officers’ certificate to the foregoing effect signed by a Responsible
Officer of the General Partner and an opinion of counsel satisfactory to the
Administrative Agent stating that the proposed transaction complies with this
Agreement. The Administrative Agent and the Lenders shall be entitled to
conclusively rely upon such officer’s certificate and opinion of counsel.

(c) Upon any consolidation or merger, or Disposition of all or substantially all
of the assets of the Borrower in accordance with this Section 7.03, the
successor Person formed by such consolidation or into or with which the Borrower
is merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, or Disposition, the provisions
of this Agreement referring to the “Borrower” shall refer to or include instead
the successor Person and not the Borrower), and may exercise every right and
power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower in this Agreement; provided,
however, that the predecessor Borrower shall not be relieved from the obligation
to pay the Obligations except in the case of a sale of all of such Borrower’s
assets that meets the requirements of this Section 7.03.

7.04 Acquisitions. Without limiting the generality of any other provision of
this Agreement neither the Borrower nor any Restricted Subsidiary shall
consummate any Acquisition unless (i) the primary purpose of such Acquisition is
to expand or enhance the lines of business Borrower is engaged in on the Closing
Date); (ii) such Acquisition is undertaken in accordance with all applicable
Laws; (iii) the prior, effective written consent or approval to such Acquisition
of the board of directors or equivalent governing body of the acquiree is
obtained; and (iv) no Default or Event of Default will occur or be continuing
and each of the representations and warranties of the Borrower in this Agreement
will be true on and as of the date of such Acquisition, both before and after
giving effect thereto. Any Acquisition permitted under the preceding sentence is
herein called a “Permitted Acquisition.” Nothing in this Section 7.04 shall
prohibit (x) the making by the Borrower of a Permitted Acquisition indirectly
through the General Partner, the MLP or any of its or their Affiliates in a
series of substantially contemporaneous transactions in which the Borrower or
any Restricted Subsidiary (within the limits of Section 7.16) shall ultimately
own the assets that are the subject of such Permitted Acquisition or (y) the
assumption of Acquired Debt in connection therewith to the extent such Acquired
Debt is (if not otherwise permitted to be incurred by the Borrower pursuant to
this Agreement) upon such assumption immediately repaid (with the proceeds of
Term Loans or otherwise).

7.05 Limitation on Indebtedness.

(a) The Borrower shall not and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume or
otherwise become directly or indirectly liable with respect to: (i) any
Indebtedness (including Acquired Debt) other than (A) Permitted Indebtedness
(other than Indebtedness described in clause (B) below) and (B) Indebtedness of
the Borrower and its Subsidiaries through one or more SPEs in connection with
Accounts Receivable Securitizations, which Indebtedness is not prohibited by
Section 7.05(c), or (ii) any Synthetic Leases, and the Borrower shall not issue
any Disqualified Interests and shall not permit any of the Restricted
Subsidiaries to issue any shares of preferred stock, unless the Leverage Ratio
(both before and after giving pro forma effect thereto) is equal to or less than
4.25 to 1.00.

(b) The aggregate principal amount of all Synthetic Lease Obligations of the
Borrower and the Restricted Subsidiaries and all Indebtedness for which the
Borrower or any Restricted Subsidiary of the Borrower is at any time liable
which is secured by any Lien on any property of the Borrower or any of the
Restricted Subsidiaries (exclusive of Accounts Receivable Securitizations
allowed under subsection (c) of this Section), shall not exceed $25,000,000 at
any one time outstanding.

(c) The aggregate amount of Indebtedness of the Borrower and its Subsidiaries
through one or more SPEs in connection with Accounts Receivable Securitizations
shall not exceed $160,000,000 at any one time.

(d) Neither the Borrower nor any of the Restricted Subsidiaries shall be or
become liable with respect to any letters of credit other than letters of credit
issued pursuant to the Revolving Credit Agreement.

(e) All Indebtedness of the Borrower and its Restricted Subsidiaries that is
subordinated to the Obligations in right of payment must be subordinated on
substantially the terms and conditions set forth on Schedule 7.10.

(f) In determining compliance with the ratio set forth in clause (a) of this
Section 7.05, (i) the Swap Termination Value of all Hedging Obligations as of
the date of calculation shall be included in the calculation of such ratio when
testing for the incurrence of any Indebtedness and (ii) any increase in the Swap
Termination Value with respect to any Hedging Obligations shall not be deemed to
be a new “incurrence” requiring the calculation of the ratio set forth in such
clause (a).

7.06 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of the Restricted Subsidiaries to, Dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into any contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any of its or their Affiliates, including any Non-Recourse Subsidiary (each
of the foregoing, an “Affiliate Transaction”), unless

(a) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person, and

(b) with respect to (i) any Affiliate Transaction with an aggregate value in
excess of $500,000, a majority of the directors of the General Partner having no
direct or indirect economic interest in such Affiliate Transaction determines by
resolution that such Affiliate Transaction complies with clause (a) above and
approves such Affiliate Transaction, and (ii) concurrently with any Affiliate
Transaction involving the purchase or other acquisition or Disposition of
properties or assets other than in the ordinary course of business, in each
case, having a fair market value or for net proceeds in excess of $15,000,000,
the Borrower delivers to the Administrative Agent a certificate of the chief
financial officer or other Responsible Officer certifying that such Affiliate
Transaction is on terms that are no less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person;

provided, however, that (i) any employment agreement or stock option agreement
entered into by the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business and consistent with the past practice of the
Borrower (or the General Partner) or such Restricted Subsidiary, Restricted
Payments permitted by the provisions of Section 7.09, and transactions entered
into by the Borrower in the ordinary course of business in connection with
reinsuring the self-insurance programs or other similar forms of retained
insurable risks of the retail propane businesses operated by the Borrower, the
Restricted Subsidiaries and its Affiliates, in each case, shall not be deemed
Affiliate Transactions, and (ii) nothing in this Agreement shall authorize the
payments by the Borrower to the General Partner or any other Affiliate of the
Borrower for administrative expenses incurred by such Person other than such
out-of-pocket administrative expenses as such Person shall incur and the
Borrower shall pay in the ordinary course of business; and provided further,
that the foregoing provisions of this Section 7.06 shall not apply to transfers
of accounts receivable of the Borrower to an SPE in connection with any Accounts
Receivable Securitization permitted by Section 7.05.

7.07 Use of Proceeds.

(a) The Borrower shall not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose; provided
that the Borrower may use the proceeds of a Credit Extension to purchase or
carry margin stock, so long as the purchase is made in compliance with
Regulation U and Regulation X of the FRB and the Borrower has delivered to the
Administrative Agent all forms, if any, required to be filed under such
regulations.

(b) The Borrower shall not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Exchange Act.

7.08 Use of Proceeds – Ineligible Securities. The Borrower shall not, directly
or indirectly, use any portion of the Term Loan proceeds (i) knowingly to
purchase Ineligible Securities from the Arranger during any period in which the
Arranger makes a market in such Ineligible Securities, (ii) knowingly to
purchase during the underwriting or placement period Ineligible Securities being
underwritten or privately placed by the Arranger, or (iii) to make payments of
principal or interest on Ineligible Securities underwritten or privately placed
by the Arranger and issued by or for the benefit of the Borrower or any
Affiliate of the Borrower.

7.09 Restricted Payments.

(a) The Borrower shall not and shall not permit any of the Restricted
Subsidiaries to declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(i) the Borrower and each Restricted Subsidiary may declare and pay dividends or
other distributions payable solely in the common partnership interests, common
stock, or other common equity interests of the Borrower or such Restricted
Subsidiary, provided that Borrower’s interest in such Restricted Subsidiary is
not diminished thereby (other than Disqualified Interests);

(ii) each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Subsidiary, to the Borrower and any such Subsidiary and
also to each other owner of capital stock or other Equity Interests of the payor
Subsidiary on a pro rata basis based on their relative ownership interests);

(iii) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests (other than Disqualified Interests); and

(iv) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments in addition to those listed above if, both before and after the
declaration and the making thereof, all of the following conditions are
satisfied:

(A) The representations and warranties of the Borrower and the General Partner
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Restricted Payment, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 7.09, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(B) No Default shall exist, and no Default would result from such proposed
Restricted Payments;

(C) the Fixed Charge Coverage Ratio for the Borrower’s most recently ended four
full fiscal quarters for which quarterly or annual financial statements are
available immediately preceding the date on which such Restricted Payment is
made, calculated on a pro forma basis as if such Restricted Payment had been
made at the beginning of such four-quarter period, would have been more than
2.25 to 1.00 for each such period; and

(D) such Restricted Payment, together with the aggregate of all other Restricted
Payments (other than Restricted Payments permitted by the provisions of
subsections (a)(i), (ii) or (iii) above) made by the Borrower and its
Subsidiaries in the fiscal quarter during which such Restricted Payment is made,
shall not exceed an amount equal to (x) Available Cash of the Borrower for the
immediately preceding fiscal quarter plus (y) the lesser of (i) the amount of
any Available Cash of the Borrower accrued during the first 45 days of such
fiscal quarter and (ii) the excess of the aggregate amount of Term Loans and the
Loans (as defined in the Revolving Credit Agreement) that the Borrower could
have borrowed over the actual amount of Term Loans and the Loans (as defined in
the Revolving Credit Agreement) outstanding, in each case as of the last day of
the immediately preceding fiscal quarter.

For the purposes of this subsection (a), the amount of any Restricted Payment,
if made other than in cash, shall be determined by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution in an officer’s
certificate signed by a Responsible Officer of Borrower and delivered to the
Administrative Agent, and the calculation of Consolidated Cash Flow shall give
pro forma effect to Acquisitions (including all mergers and consolidations),
Asset Sales and other dispositions and discontinuances of businesses or assets
that have been made by such Person or any of the Restricted Subsidiaries during
the reference period or subsequent to such reference period and on or prior to
the date of calculation of Consolidated Cash Flow assuming that all such
Acquisitions, Asset Sales and other dispositions and discontinuances of
businesses or assets had occurred on the first day of the reference period.

(b) The foregoing subsection (a) will not prohibit (i) the payment of any
Restricted Payment within 60 days after the date on which the Borrower declares
or otherwise becomes committed to make such Restricted Payment, if such
declaration or commitment is allowed under subsection (a) at the time it is made
or (ii) the refinancing of the 1998 Fixed Rate Senior Notes or the 2000 Fixed
Rate Senior Notes provided that (w) no Default or Event of Default shall exist
after giving effect to such refinancing, (y) the interest rate and financing
costs of such new debt (the “New Debt”) are on market terms at the time the New
Debt is arranged for, (x) no principal payments or sinking fund payments are
required on the New Debt until at least one year after the Maturity Date, and
both the maturity and the Weighted Average Life to Maturity of the New Debt are
longer than the maturity and the Weighted Average Life to Maturity of the notes
being refinanced, and (z) the terms of the New Debt, taken as a whole, are
otherwise no more onerous to the Borrower and its Restricted Subsidiaries than
the terms of this Agreement.

(c) Not later than the date on which any Restricted Payment is made, the General
Partner shall deliver to the Administrative Agent an officer’s certificate
signed by a Responsible Officer of Borrower stating that such Restricted Payment
is permitted and setting forth the basis upon which the calculations required by
this Section 7.09 were computed, which calculations may be based upon the
Borrower’s latest available financial statements.

7.10 Prepayment of Subordinated Indebtedness. The Borrower shall not, and shall
not permit any of the Restricted Subsidiaries to, (a) purchase, redeem, retire
or otherwise acquire for value, or set apart any money for a sinking, defeasance
or other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any payment or prepayment of the principal of or
interest on, or any other amount owing in respect of, any Indebtedness that is
subordinated to the Obligations, except for regularly scheduled payments of
interest in respect of such Indebtedness required pursuant to the instruments
evidencing such Indebtedness that are not made in contravention of the terms and
conditions of subordination set forth on Schedule 7.10 or (b) directly or
indirectly, make any payment in respect of, or set apart any money for a
sinking, defeasance or other analogous fund on account of, Guarantees
subordinated to the Obligations. The foregoing provisions will not prohibit the
defeasance, redemption or repurchase of subordinated Indebtedness with the
proceeds of Permitted Refinancing Indebtedness.

7.11 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions to the Borrower
or any of the Restricted Subsidiaries (1) on its Capital Interests or (2) with
respect to any other interest or participation in, or interest measured by, its
profits, (b) pay any indebtedness or other obligations owed to the Borrower or
any of the Restricted Subsidiaries, (c) make loans or advances to the Borrower
or any of the Restricted Subsidiaries or (d) transfer any of its properties or
assets to the Borrower or any of the Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) Existing
Indebtedness, (ii) this Agreement, the Revolving Credit Agreement, the 2002 MLP
Notes, the 2002 MLP Indenture the 1998 Note Purchase Agreement, the 1998 Fixed
Rate Senior Notes, the 2000 Note Purchase Agreement and the 2000 Fixed Rate
Senior Notes, (iii) applicable Laws, (iv) any instrument governing Indebtedness
or Capital Interests of a Person acquired by the Borrower or any of the
Restricted Subsidiaries as in effect at the time of such Acquisition (except to
the extent such Indebtedness was incurred in connection with or in contemplation
of such Acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, provided that the Consolidated
Cash Flow of such Person – to the extent that dividends, distributions, loans,
advances or transfers thereof are limited by such encumbrance or restriction on
the date of acquisition – is not taken into account in determining whether such
acquisition was permitted by the terms of this Agreement, (v) customary
non-assignment provisions in leases entered into in the ordinary course of
business and consistent with past practices, (vi) purchase money obligations for
property acquired in the ordinary course of business that impose restrictions of
the nature described in clause (d) above on the property so acquired,
(vii) Permitted Refinancing Indebtedness of any Existing Indebtedness, provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are no more restrictive than those contained in the
agreements governing the Indebtedness being refinanced or (viii) other
Indebtedness permitted to be incurred subsequent to the Closing Date pursuant to
the provisions of Section 7.05, provided that such restrictions are no more
restrictive than those contained in this Agreement.

7.12 Change in Business. The Borrower shall not, and shall not suffer or permit
any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and the Restricted Subsidiaries on the date of this Agreement.

7.13 Accounting Changes. The Borrower shall not, and shall not suffer or permit
any Restricted Subsidiary to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Restricted Subsidiary except as required
by the Code.

7.14 Limitation on Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, enter into any
arrangement with any Person providing for the leasing by the Borrower or such
Restricted Subsidiary of any property that has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing; provided, however, that the Borrower or such
Restricted Subsidiary may enter into such sale and leaseback transaction if
either: (i) the Borrower could have (A) incurred Indebtedness in an amount equal
to the Attributable Indebtedness relating to such sale and leaseback transaction
in compliance with Section 7.5 and Section 7.17(a) and also (B) granted a Lien
to secure such Indebtedness pursuant to Section 7.01; or (ii) the lease in such
sale and leaseback transaction is for a term not in excess of the lesser of
(A) three years and (B) 60% of the remaining useful life of such property.

7.15 Amendments of Organization Documents or Certain Debt Agreements. The
Borrower shall not modify, amend, supplement or replace, nor permit any
modification, amendment, supplement or replacement of, the Organization
Documents of the General Partner, the Borrower or any Subsidiary of the
Borrower, the 2002 MLP Notes, the 2002 MLP Indenture, the 1998 Fixed Rate Senior
Notes, the 1998 Note Purchase Agreement, the 2000 Fixed Rate Senior Notes or the
2000 Note Purchase Agreement or any document executed and delivered in
connection with any of the foregoing, in any respect that would adversely affect
the Lenders or the Borrower’s ability to perform the Obligations, without the
prior written consent of the Administrative Agent and the Required Lenders.
Furthermore, the Borrower shall not permit any modification, amendment,
supplement or replacement of the Organization Documents of the MLP that would
have a material effect on the Borrower without the prior written consent of the
Administrative Agent and the Required Lenders.

7.16 Operations through Restricted Subsidiaries. The Borrower shall not conduct
any of its operations through any Restricted Subsidiary unless:

(a) such Restricted Subsidiary does not incur or allow to be outstanding any
Indebtedness other than (i) Indebtedness owed to the Borrower or any other
Restricted Subsidiary, (ii) Acquired Debt otherwise permitted by this Agreement,
(iii) trade debt (to the extent, if any, such trade debt is Indebtedness),
(iv) Indebtedness owed by such Restricted Subsidiary in connection with the
Revolving Credit Agreement, and (v) Indebtedness not described in the
immediately preceding clauses (i) through (iii) in an amount not to exceed
$25,000,000;

(b) the Consolidated Cash Flow of such Restricted Subsidiary and all other
Restricted Subsidiaries for any fiscal year (but including only that portion of
the Consolidated Cash Flow derived from the Restricted Subsidiaries acquired in
connection with the Blue Rhino Acquisition that is greater than $5,000,000 per
fiscal year) shall not exceed 20% of the Consolidated Cash Flow of the Borrower
and the Restricted Subsidiaries for such fiscal year;

(c) the value of the assets of such Restricted Subsidiary and all other
Restricted Subsidiaries for any fiscal year (but including only that portion of
the book value of the assets of the Restricted Subsidiaries acquired in
connection with the Blue Rhino Acquisition that is greater than $50,000,000)
shall not exceed 20% of the consolidated value of the assets of the Borrower and
the Restricted Subsidiaries for such fiscal year, as determined in accordance
with GAAP;

(d) such Restricted Subsidiary is organized under the laws of (i) the United
States or any State thereof, (ii) the Republic of Mexico or a political
subdivision thereof, (iii) the Commonwealth of Puerto Rico, (iv) the U.S. Virgin
Islands, or (v) Canada or a political subdivision thereof; and

(e) such Restricted Subsidiary maintains substantially all of its assets and
conducts substantially all of its business within the United States; provided
that Restricted Subsidiaries organized under the laws of (i) the Republic of
Mexico or a political subdivision thereof, (ii) the Commonwealth of Puerto Rico,
(iii) the U.S. Virgin Islands, or (iv) Canada or a political subdivision thereof
may maintain assets and conduct business in its respective jurisdiction of
organization.

The Borrower shall not conduct any of its operations through, and shall not
establish, create or otherwise invest in, any Unrestricted Subsidiary unless the
same shall be a Permitted Investment.

7.17 Financial Covenants.

(a) Leverage Ratio. The Borrower shall not permit the Leverage Ratio to be more
than 4.50 to 1.00 as of the last day of any fiscal quarter.

(b) Interest Coverage Ratio. The Borrower shall not permit the Interest Coverage
Ratio to be less than 2.50 to 1.00 as of the last day of any fiscal quarter.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within five days after the same becomes due, any interest on any Term Loan
or any fee or any other amount due hereunder or under any other Loan Document;
or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.03 (other than subsection (d)
thereof), 6.09 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for a period of 30 days after the earlier of (i) the date upon which a
Responsible Officer of Borrower or such other Loan Party knew or reasonably
should have known of such failure or (ii) the date upon which written notice
thereof is given to Borrower by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower, the General Partner, or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, but after
giving effect to any applicable grace periods) in respect of any Indebtedness,
Synthetic Lease Obligation, or Contingent Obligation (other than Indebtedness
hereunder and Indebtedness under any Swap Contract or any Commodity Swaps)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, Synthetic Lease Obligation, or Contingent Obligation or contained
in any document evidencing, securing or relating thereto (in each case, after
giving effect to any applicable grace periods), or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders or the beneficiary or beneficiaries of such Indebtedness, Synthetic
Lease Obligation, or Contingent Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness, Synthetic Lease Obligation, or
Contingent Obligation to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness, Synthetic Lease
Obligation, or Contingent Obligation to be made or required, prior to its stated
maturity, or cash collateral in respect thereof to be demanded or required; or
(ii) there occurs under any Swap Contract or any Commodity Swap an Early
Termination Date (as defined in such Swap Contract or Commodity Swap) resulting
from (A) any event of default under such Swap Contract or Commodity Swap as to
which the Borrower or any Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract or Commodity Swap) or (B) any Termination Event
(as so defined) under such Swap Contract or Commodity Swap as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f) Insolvency Proceedings, Etc. The Borrower, the General Partner, the MLP or
any Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower, the General Partner,
the MLP or any Restricted Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(h) Judgments. There is entered against the Borrower, the General Partner, or
any Restricted Subsidiary (i) a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to any Pension Plan, any
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Adverse Change. There occurs a Material Adverse Effect; or

(l) Certain Indenture Defaults, Etc. To the extent not otherwise within the
scope of Section 8.01(e) above, (i) any “Event of Default” shall occur and be
continuing under and as defined in the 1998 Note Purchase Agreement or the 2000
Note Purchase Agreement or (ii) any of the following shall occur under or with
respect to any Indebtedness guaranteed by the Borrower or its Subsidiaries
(collectively, the “Guaranteed Indebtedness”): (A) any demand for payment shall
be made under any such Guaranty Obligation with respect to the Guaranteed
Indebtedness or (B) so long as any such Guaranty Obligation shall be in effect
(x) the Borrower or any such Subsidiary shall fail to pay principal of or
premium, if any, or interest on such Guaranteed Indebtedness after the
expiration of any applicable notice or cure periods or (y) any “event of
default” (however defined) shall occur and be continuing under such Guaranteed
Indebtedness which results in the acceleration of such Guaranteed Indebtedness.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Term Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate, the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

8.03 Application of Funds. After the exercise of any remedy provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02 or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Term Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Reserved.

9.07 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Documentation Agents or Syndication Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under 2.07, and 10.04, allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on any property that may hereafter be granted to or held
by the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders; and

(b) to subordinate any Lien on any property that may hereafter be granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, pursuant to
this Section 9.11.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment, waiver or consent shall change any
provision of this sentence or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender.
Additionally, no other amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Term Loan or any fee payable
hereunder, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender.

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) In addition to the delivery of materials as permitted in the penultimate
paragraph of Section 6.02, all other notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. In addition to the delivery of
materials permitted in Section 6.02, the Administrative Agent or the Borrower
may, in its discretion, agree to accept all other notices and communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OR ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Each of the Borrower and the Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Term Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Term Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Term Loans.

(b) The Borrower shall indemnify the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or in the case of the Administrative Agent and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Term Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(c).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through e-mail or other electronic information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for such
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or from a breach in bad faith of such Indemnitee’s
obligations hereunder or under any Loan Document, in any case, as determined by
final and nonappealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.

(f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Term Loans at the time owing to it); provided
that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Term Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Term Loans outstanding thereunder) or, if the Commitment
is not then in effect, the principal outstanding balance of the Term Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Term Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Term Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Term Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections  3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any permitted assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any other Loan Party; provided that such disclosure is not in breach
of a confidentiality agreement with a Loan Party, which breach is known to the
Administrative Agent or such Lender.

For purposes of this section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate
applicable to it, the excess interest shall be applied to the principal of the
Term Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information
that identifies the Borrower, which information includes the name and address of
the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to
identify the Borrower in accordance with the Act.

[The remainder of this page is intentionally left blank.]

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

      FERRELLGAS, L.P.    
By:
By:
  Ferrellgas, Inc., as its general partner


 
   
 
  Kevin T. Kelly, Senior Vice President
and Chief Financial Officer

FERRELLGAS, INC.

By:
Kevin T. Kelly, Senior Vice President
and Chief Financial Officer


4

BANK OF AMERICA, N.A., as

Administrative Agent

By:
Name:
Title:


5

BANK OF AMERICA, N.A., as a Lender

By:
Name:
Title:


6

JPMORGAN CHASE BANK, N.A., as a Lender

By:
Name:
Title:


7

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:
Name:
Title:


By:
Name:
Title:


8

BNP PARIBAS, as a Lender

By:
Name:
Title:


By:
Name:
Title:


9

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:
Name:
Title:


10

LASALLE BANK NATIONAL ASSOCIATION, as a Lender

By:
Name:
Title:


11

SOCIETE GENERALE, as a Lender

By:
Name:
Title:


12

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

13

[TO BE UPDATED BY BORROWER.]

SCHEDULE 5.05

ADDITIONAL FINANCIAL DISCLOSURES

None.

14

[TO BE UPDATED BY BORROWER.]

SCHEDULE 5.11

SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS

          Part (a).   Subsidiaries. Ferrellgas Receivables, LLC

 
             

 
       
 
  bluebuzz.com, Inc.
Quickship, Inc.
Blue Rhino Global Servicing LLC
Uniflame Corporation  




 
            R-4 Technical Center – North Carolina, LLC

 
       
 
  Uni-Asia Ltd.
Blue Rhino Canada, Inc.
Ferrellgas Finance Corp.  



 
       
Part (b).
  Other Equity Investments.   None
 
     


15

[TO BE UPDATED BY BORROWER.]

SCHEDULE 7.01

EXISTING LIENS

None.

16

[TO BE UPDATED BY BORROWER.]

SCHEDULE 7.05

EXISTING INDEBTEDNESS

Existing Indebtedness as of Closing Date:

                 
Notes Payable
          $ 7,563,000   Ferrellgas Receivables, LLC Accounts Receivable
Securitization Facility
           Capacity of $100mm; borrowings thereon of $70.9mm
  $ 70,900,000   Note Purchase Agreement (Dated as of July 1, 1998)
  $ 350,000,000   Note Purchase Agreement (Dated as of February 1, 2000)
  $ 184,000,000  
Indenture (Dated as of April 20, 2004)
          $ 249,185,000  
Capital Lease Obligations
          $ 323,000  

17

SCHEDULE 7.10

SUBORDINATION PROVISIONS

Capitalized terms that are used but not otherwise defined in this Schedule 7.10
have the meanings given to such terms in the Term Credit Agreement (defined
below in this Schedule 7.10).

ARTICLE X

SUBORDINATION

Section X.01 Agreement to Subordinate.

The Company agrees, and each Securityholder by accepting a Security agrees, that
the Indebtedness evidenced by the Security is subordinated in right of payment,
to the extent and in the manner provided in this Article, to the prior payment
in full in cash or Cash Equivalents of all Senior Debt (whether outstanding on
the date hereof or hereafter created, incurred, assumed or guaranteed), and that
the subordination is for the benefit of the holders of Senior Debt.

Section X.02 Certain Definitions.

“1998 Fixed Rate Senior Notes” means, collectively, (a) the $109,000,000 6.99%
Senior Notes, Series A, due August 1, 2005, (b) the $52,000,000 7.12% Senior
Notes, Series C, due 2008, (c) the $82,000,000 7.24% Senior Notes, Series D, due
August 1, 2010 and (d) the $70,000,000 7.42% Senior Notes, Series E, due
August 1, 2013, in each case issued by the Borrower pursuant to the 1998 Note
Purchase Agreement.

“1998 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
July 1, 1998, among the Borrower and the Purchasers named therein, pursuant to
which the 1998 Fixed Rate Senior Notes (and certain other notes that have been
paid) were issued.

“2000 Note Purchase Agreement” means the Note Purchase Agreement, dated as of
February 1, 2000, among the Borrower and the Purchasers named therein, pursuant
to which the 2000 Fixed Rate Senior Notes (and certain other notes that have
been paid) were issued.

“2000 Fixed Rate Senior Notes” means, collectively, (a) the $90,000,000 8.78%
Senior Notes, Series B, due August 1, 2007 and (b) the $73,000,000 8.87% Senior
Notes, Series C, due August 1, 2009, in each case issued by the Borrower
pursuant to the 2000 Note Purchase Agreement.

“Cash Equivalents” means (i) United States dollars, (ii) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than eighteen
months from the date of acquisition, (iii) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any Lender party to the Revolving
Credit Agreement or the Term Credit Agreement or with any domestic commercial
bank having capital and surplus in excess of $500 million and a Keefe Bank Watch
Rating of “B” or better, (iv) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses (ii)
and (iii) entered into with any financial institution meeting the qualifications
specified in clause (iii) above, (v) commercial paper having the highest rating
obtainable from Moody’s Investors Service, Inc. or Standard and Poor’s
Corporation and in each case maturing within nine months after the date of
acquisition and (vi) investments in money market funds all of whose assets
consist of securities of the types described in the foregoing clauses
(i) through (v).

“Company” means Ferrellgas, L.P., a Delaware limited partnership.

“Designated Senior Debt” means (i) the Senior Term Debt and the Senior Bank Debt
and (ii) any other Senior Debt permitted hereunder the principal amount of which
is $20 million or more and that has been designated by the Company as
“Designated Senior Debt.”

“Insolvency or Liquidation Proceedings” means (i) any insolvency or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding, relative to the Company, as such, or to its assets,
or (ii) any liquidation, dissolution, reorganization or winding up of the
Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (iii) any assignment for the benefit of creditors
or any other marshalling of assets and liabilities of the Company.

“Representative” means the indenture trustee or other trustee, agent or
representative for any Senior Debt.

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement, dated as of April 22, 2005, among the Company, Ferrellgas,
Inc., the financial institutions party therein (each a “Lender” and
collectively, the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders, including any related notes, letters of credit and applications
therefor, and other instruments and agreements executed in connection therewith,
and in each case as amended, modified, renewed, refunded, replaced or refinanced
from time to time.

“Security” means *[insert description of subordinated instruments].

“Securityholder” means *[insert description of subordinated creditor].

“Senior Bank Debt” means (i) the Senior Revolving Debt and (ii) the Senior Bank
Term Debt.

“Senior Debt” means (i) the Senior Term Debt, (ii) the Senior Bank Debt, and
(iii) any other Indebtedness that is permitted to be incurred by the Company
pursuant to      unless the instrument under which such Indebtedness is incurred
expressly provides that it is on a parity with or subordinated in right of
payment to the Securities. Notwithstanding anything to the contrary in the
foregoing, Senior Debt shall not include (x) any Indebtedness of the Company to
the MLP, the General Partner or any Subsidiary of the Company, (y) any
Indebtedness incurred for the purchase of goods or materials or for services
obtained in the ordinary course of business (other than with the proceeds of
revolving credit borrowings permitted hereby) and (z) any Indebtedness that is
incurred in violation of      .

“Senior Bank Term Debt” means the principal of and interest on all loans and
other extensions of credit under the Term Credit Agreement or any other
agreement providing for, evidencing or securing any Permitted Refinancing
Indebtedness in respect of any such loans, obligations, and other extensions of
credit (including in each case any amendment, renewal, supplement, extension,
refinancing, restructuring, refunding or other modification thereof) and all
premiums, expenses, fees, reimbursements, indemnities and other amounts owing by
the Company pursuant to the Term Credit Agreement or any such other agreement.

“Senior Revolving Debt” means the principal of and interest on all loans,
reimbursement obligations and other extensions of credit under the Revolving
Credit Agreement or any other agreement providing for, evidencing or securing
any Permitted Refinancing Indebtedness in respect of any such loans,
reimbursements, obligations, and other extensions of credit (including in each
case any amendment, renewal, supplement, extension, refinancing, restructuring,
refunding or other modification thereof) and all premiums, expenses, fees,
reimbursements, indemnities and other amounts owing by the Company pursuant to
the Revolving Credit Agreement or any such other agreement.

“Senior Term Debt” means all Indebtedness represented by the 1998 Fixed Rate
Senior Notes, the 2000 Senior Fixed Rate Notes and any Permitted Refinancing
Indebtedness in respect thereof and (without duplication) all premiums,
expenses, fees, reimbursements, indemnities and other amounts owing by the
Company in respect of such 1998 Fixed Rate Senior Notes, the 2000 Senior Fixed
Rate Notes and Permitted Refinancing Indebtedness.

“Term Credit Agreement” means that certain Credit Agreement, dated as of May 1,
2007, among the Company, Ferrellgas, Inc., the financial institutions party
therein (each a “Lender” and collectively, the “Lenders”) and Bank of America,
N.A., as administrative agent for the Lenders, including any related notes and
other instruments and agreements executed in connection therewith, and in each
case as amended, modified, renewed, refunded, replaced or refinanced from time
to time.

A distribution may consist of cash, securities or other property, by set-off or
otherwise.

Section X.03 Liquidation Dissolution: Bankruptcy.

In the event of any Insolvency or Liquidation Proceeding:

(1) holders of Senior Debt shall be entitled to receive payment in full in cash
or Cash Equivalents of all Obligations due in respect of such Senior Debt
(including interest after the commencement of any such proceeding at the rate
specified in the applicable Senior Debt) before Securityholders shall be
entitled to receive any payment with respect to the Securities (except that so
long as the Securities are not treated in any Insolvency or Liquidation
Proceeding as part of the same class of claims as the Senior Debt or any class
of claim on a parity with or senior to the Senior Debt for any payment or
distribution, the Securityholders may receive securities that are
(i) subordinated at least to the same extent as the Securities to (a) all unpaid
Senior Debt and (b) any securities issued in exchange for Senior Debt and
(ii) authorized by an order or decree of a court of competent jurisdiction in an
Insolvency or Liquidation Proceeding which gives effect to the subordination of
the Securities to all unpaid Senior Debt in a manner and with an effect which
would be required if this parenthetical clause were not included in this
paragraph; provided that such Senior Debt is assumed by the new corporation,
partnership or other entity, if any, resulting from any such reorganization or
readjustment and issuing such securities); and

(2) until all Obligations in respect of Senior Debt (as provided in subsection
(1) above) are paid in full in cash or Cash Equivalents, any payment or
distribution of any kind or character, whether in cash, securities or other
property (including any payment or distribution which may be payable or
deliverable by reason of the payment of any other Indebtedness of the Company
being subordinated to the payment of the Securities) which may be payable or
deliverable in respect of the Securities in any such Insolvency or Liquidation
Proceeding shall be made to holders of Senior Debt (pro rata on the basis of the
respective amounts of Senior Debt held by them). For the purposes hereof, the
amount of Senior Debt shall include, without limitation, the undrawn amounts of
any outstanding letters of credit and the amounts that will be owing to the
holders of Senior Debt upon the termination of any outstanding derivative
contracts.

Section X.04 Default on Designated Senior Debt.

No payment or distribution shall be made to the Trustee or any Securityholder in
respect of obligations with respect to the Securities and the Company and its
Subsidiaries shall not, directly or indirectly, acquire from the Trustee or any
Securityholder any Securities for cash or property (other than securities that
are subordinated at least to the same extent as the Securities to (a) Senior
Debt and (b) any securities issued in exchange for Senior Debt) until all
principal, interest and other Obligations in respect of Senior Debt have been
paid in full in cash or Cash Equivalents if:

(i) a default in the payment of any principal, interest or other Obligations in
respect of any Designated Senior Debt occurs and is continuing beyond any
applicable grace period in the agreement, indenture or other document governing
such Designated Senior Debt; or

(ii) a default, other than a payment default, on any Designated Senior Debt
occurs and is continuing that then permits holders of such Designated Senior
Debt to accelerate its maturity and the Trustee receives a notice of the default
(a “Payment Blockage Notice”) from a Person who may give it pursuant to
Section X. 12 hereof. Not more than one effective Payment Blockage Notice shall
be given within a period of 360 consecutive days and there shall be a period of
at least 181 consecutive days in each 360 consecutive day period when no Payment
Blockage Period (as defined below) is in effect.

The Company may and shall resume payments on and distributions in respect of the
Securities and may acquire them upon the earlier of:

(1) the date upon which the default is cured or waived, or

(2) in the case of a default referred to in Section X.04(ii) hereof, 179 days
pass after notice was given or deemed to have been given (“Payment Blockage
Period”) if the maturity of such Designated Senior Debt has not been
accelerated,

if this Article otherwise permits the payment, distribution or acquisition at
the time of such payment or acquisition.

Section X.05 When Distribution Must Be Paid-Over.

In the event that the Trustee or any Securityholder receives any payment or
other distribution in respect of the Securities in violation of Sections X.03 or
X.04 hereof, then and in such event such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of Senior
Debt (pro rata on the basis of the respective amounts of Senior Debt held by
them), to the extent necessary to pay all Senior Debt in full in cash or Cash
Equivalents after giving effect to any substantially concurrent payment to the
holders of such Senior Debt, for application to the payment in full in cash or
Cash Equivalents of Senior Debt (except that so long as the Securities are not
treated in any Insolvency or Liquidation Proceeding as part of the same class of
claims as the Senior Debt or any class of claim on a parity with or senior to
the Senior Debt for any payment or distribution, the Securityholders may receive
securities that are (i) subordinated at least to the same extent as the
Securities to (a) all unpaid Senior Debt and (b) any securities issued in
exchange for Senior Debt and (ii) authorized by an order or decree of a court of
competent jurisdiction in an Insolvency or Liquidation Proceeding which gives
effect to the subordination of the Securities to all unpaid Senior Debt in a
manner and with an effect which would be required if this parenthetical clause
were not included in this paragraph; provided that such Senior Debt is assumed
by the new corporation, partnership or other entity, if any, resulting from any
such reorganization or readjustment and issuing such securities).

Section X.06 Restrictions on Payments of Principal.

Notwithstanding any other provision hereof (including this Article X), the
Issuers, the Company and the Securityholders agree that no payment shall be made
by the Company in respect of the principal of the Securities prior to      ,
whether upon stated maturity, mandatory prepayment, acceleration, by deposit to
any defeasance account or otherwise; provided that, nothing set forth above in
this Section X.06 shall prohibit the acceleration of the Securities or the
exercise of remedies in respect of the Securities by the Trustee or the
Securityholders in accordance with the terms hereof so long as (i) the holders
of Senior Debt shall have received from the Trustee at least five (5) days prior
written notice of such acceleration or exercise of remedies, as the case may be,
and (ii) any payment or distribution of cash, securities, or any other property
of any kind or character to or for the benefit of the Securityholders in respect
of such acceleration or such exercise of remedies shall promptly be paid over or
distributed to the holders of Senior Debt (pro rata on the basis of the
respective amounts of Senior Debt held by them) until the Senior Debt shall have
been paid in full in cash or Cash Equivalents (other than securities that are
subordinated to at least the same extent as the Securities to (a) Senior Debt
and (b) any securities issued in exchange for Senior Debt) and, in furtherance
of the foregoing, (x) the provisions of Section X.05 shall be applicable in such
circumstances and (y) the provisions of this Section X.06 shall not modify or
limit in any way the application of Sections X.03, X.04 or X.05.

Section X.07 Notice by the Company.

The Company shall promptly notify the Trustee and the Paying Agent of any facts
known to the Company that would cause a payment of any obligations in respect of
the Securities to violate this Article, but failure to give such notice shall
not affect the subordination of the Securities to the Senior Debt as provided in
this Article.

Section X.08 Subrogation.

After all Senior Debt is paid in full in cash or Cash Equivalents and until the
Securities are paid in full, Securityholders shall be subrogated (equally and
ratably with all other Indebtedness pari passu with the Securities) to the
rights of holders of Senior Debt to receive distributions applicable to Senior
Debt to the extent that distributions otherwise payable to the Securityholders
have been applied to the payment of Senior Debt. A distribution made under this
Article to holders of Senior Debt that otherwise would have been made to
Securityholders is not, as between the Company and Securityholders, a payment by
the Company on the Securities.

Section X.09 Relative Rights.

This Article defines the relative rights of Securityholders and holders of
Senior Debt. Nothing herein shall:

(1) impair, as between the Company and Securityholders, the obligation of the
Company, which is absolute and unconditional, to pay principal of and interest
on the Securities in accordance with their terms;

(2) affect the relative rights of Securityholders, and creditors of the Company
other than their rights in relation to holders of Senior Debt; or

(3) prevent the Trustee or any Securityholder from exercising its available
remedies upon a Default or Event of Default, subject to the rights of holders
and owners of Senior Debt to receive distributions and payments otherwise
payable to Securityholders.

If the Company fails because of this Article to pay principal of or interest on
a Security on the due date, the failure is still a Default or Event of Default.

Section X.10 No Waiver of Subordination.

No right of any holder of Senior Debt or any of its Representatives to enforce
the subordination as herein provided shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Issuers or the
Company or by any act or failure to act by any such holder or Representative or
by any noncompliance by the Issuers or the Company with the terms, provisions
and covenants of this Article regardless of any knowledge thereof which such
holder thereof may have or be otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt and their Representatives may, at any time and from time
to time, without the consent of or notice to the Securityholders or the Trustee,
without incurring responsibility to the Securityholders or the Trustee and
without impairing or releasing the subordination benefits provided herein or the
obligations provided by this Article of the Securityholders to the holders of
Senior Debt, do any one or more of the following even if any right to
reimbursement or subrogation or other right or remedy of the Securityholders is
affected, impaired or extinguished thereby:

(a) change the manner, place or terms of payment or change or extend the time of
payment of, or renew, exchange, amend or alter, the terms of any Senior Debt,
any security therefor or guaranty thereof or any liability of the Company or any
guarantor to such holder, or any liability incurred directly or indirectly in
respect thereof, or otherwise amend, renew, exchange, modify or supplement in
any manner Senior Debt or any instrument evidencing or guaranteeing or securing
the same or any agreement under which Senior Debt is outstanding;

(b) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and any order any property pledged, mortgaged or otherwise
securing Senior Debt or any liability of the Company or any guarantor to such
holder, or any liability incurred directly or indirectly in respect thereof;

(c) settle or compromise any Senior Debt or any other liability of the Company
or any guarantor of the Senior Debt to such holder or any security therefor or
any liability incurred directly or indirectly in respect thereof and apply any
sums by whomsoever paid and however realized to any liability (including,
without limitation, Senior Debt) in any manner or order; and

(d) fail to take or record or otherwise perfect, for any reason or for no
reason, any Lien securing Senior Debt by whomsoever granted, exercise or delay
in or refrain from exercising any right or, remedy against the Company or any
security or any guarantor or any other Person, elect any remedy and otherwise
deal freely with the Company, any security and any guarantor of the Senior Debt
or any liability of the Issuers or the Company or any guarantor to such holder
or any liability incurred directly or indirectly in respect thereof.

Each Securityholder by purchasing or accepting the Securities waives any and all
notice from any holder of Senior Debt or any Representative thereof, of the
creation, modification, renewal, extension or accrual of any Senior Debt and
notice of or proof of reliance by any holder of Senior Debt and the Senior Debt
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon the provisions hereof, and all dealings between the Issuers or the
Company and the holders of the Senior Debt shall be deemed to have been
consummated in reliance hereof.

Section X.11 Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Senior
Debt, the distribution may be made and the notice given to their Representative.

Upon any payment or distribution of assets of the Company referred to in this
Article X, the Trustee and the Securityholders shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Securityholders
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article X.

Section X.12 Rights of Trustee and Paying Agent.

Notwithstanding the provisions of this Article X or any other provision hereof,
the Trustee shall not be charged with knowledge of the existence of any facts
that would prohibit the making of any payment or distribution by the Trustee,
and the Trustee and the Paying Agent may continue to make payments on the
Securities, unless the Trustee shall have received at its Corporate Trust Office
at least five (5) days prior to the date of such payment written notice of facts
that would cause the payment of any obligations in respect of the Securities to
violate this Article. Only the Company or a Representative may give the notice.

The Trustee in its individual or any other capacity may hold Senior Debt with
the same rights it would have if it were not Trustee. Any Paying Agent may do
the same with like rights.

Section X.13 Authorization to Effect Subordination.

Each Holder of a Security by the Holder’s acceptance thereof authorizes and
directs the Trustee on the Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article X, and appoints the Trustee to act as the Holder’s attorney-in-fact for
any and all such purposes. If the Trustee does not file a proper proof of claim
or proof of debt in the form required in any Insolvency or Liquidation
Proceeding at least 30 days before the expiration of the time to file such
claim, the Administrative Agent under the Revolving Credit Agreement is hereby
authorized (but not required) to file an appropriate claim for and on behalf of
the Holders of the Securities.

Section X.14 Amendments.

The provisions of this Article X shall not be amended or modified without the
written consent of the holders of all Senior Debt.

18

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Ferrellgas, L.P.

7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

Attention: Chief Financial Officer

Telephone: (913) 661-1500

Facsimile: (913) 661-1537

Electronic Mail: kevinkelly@ferrellgas.com

Website Address: www.ferrellgas.com

ADMINISTRATIVE AGENT and as a LENDER:

Bank of America, N.A.
901 Main St.
Mail Code: TX1-492-14-12
Dallas, Texas 75202-3714
(Credit Contact)

Bank of America, N.A.
700 Louisiana, 8th Floor
Houston, TX 77002
Attention: Christopher Smith
Telephone (713) 247-7258
Fax: (713) 247-7202
E-mail: christopher.x.smith@bankofamerica.com

(Operations Contact and Payment Instructions)
Attention: Ramon Gomez Jr.
Telephone: 214-209-2627
Facsimile: 214-290-8367
Electronic Mail: ramon.gomez_jr@bankofamerica.com
Account No.: 1292000883
Ref: Ferrellgas LP
ABA# 026009593

19

LENDERS:

JPMORGAN CHASE BANK, NA

600 Travis Street, 20th Floor

Houston, TX 77002

(Credit Contact – Notification/Documentation Contacts):
JPMorgan Chase Bank, NA
600 Travis Street, 20th Floor
Houston, Texas 77002
Attention: Jeanie Gonzalez
Telephone: (713) 216-7705
Facsimile: (713) 216-7794
Electronic Mail: jeanie.gonzalez@bankone.com

(Administrative Contact – Borrowing, Paydowns, Interest, Fees, Etc. ):

1 Bank One Plaza, Suite IL1-0010
Chicago, IL 60603-0010
Attention: Deborah Turner

Telephone: (312) 385-7081

Facsimile: (312) 385-7097

Electronic Mail: deborah_a_turner@bankone.com

(Payment Instructions):

JPMorgan Chase Bank, NA
One BankOne Plaza
Assistant Vice President
ABA#: 071000013
Account Number: 481152860000
Account Name: LS2 Incoming Account
Attention: Deborah Turner

Re: Ferrellgas, LP

DEUTSCHE BANK TRUST COMPANY AMERICAS

     
 
   
 
  (Credit Contact):
 
  700 Louisiana Street, Suite 1500
Houston, Texas 77002
Attention:David Sisler
Telephone:(832) 239-4627
Facsimile:(832) 239-4693
Electronic Mail:

         
(Operations Contact):
       
100 Plaza One
        Jersey City, New Jersey 07302

Attention:Jim Cullen Telephone:(201) 593-2180 Facsimile:(201) 593-2314
Electronic Mail:
  james.t.cullen@db.com

 
       

Pay to: Deutsche Bank Trust Company Americas
ABA#: 021001033
Account Number: 99401268
Account Name: Commercial Loan

BNP PARIBAS

787 Seventh Avenue

New York, NY 10019

(Credit Contact):

BNP Paribas

Attention: Rick Wernli

Telephone: (212) 841-2142

Facsimile: (212) 841-2536

Electronic Mail: rick.wernli@americas.bnpparibas.com

(Operations Contact and Payment Instructions):

BNP Paribas

Attention: Dina Gnoffo

Telephone: (212) 841-2116

Facsimile (212) 841-2536

Electronic Mail: dina.gnoffo@americas.bnpparibas.com

Name of Lender for Payment Instructions: BNP Paribas New York

ABA #: 026007689

Account #: 10313000103

Account Name: New York Loan Servicing

Reference: Ferrellgas, L.P.

(Legal Counsel and Draft Documentation Contact w/copies to RickWernli):

BNP Paribas

787 Seventh Avenue

New York, NY 10019

Attention: Christopher Carolan

Telephone: (212) 841-2501

Facsimile: (212) 841-2599

Electronic Mail: christopher.carolan@americas.bnpparibas.com

WELLS FARGO BANK, N.A.

1445 Ross Avenue

Suite 2360, MAC T5303-233

Dallas, Texas 75202

(Credit Contact and Draft Documentation Contact):
Wells Fargo Bank, N.A.
1445 Ross Ave.
Suite 2360
MAC: T5303-233
Dallas, Texas 75202

Attention: Alan Alexander

Telephone: (214) 661-1235

Facsimile: (214) 661-1242

Electronic Mail: alexana@wellsfargo.com

(Operations Contact):

Wells Fargo Bank, N.A.

1740 Broadway

MAC: C7300-034

Denver, CO 80274

Attention: Tanya Ivie

Telephone: (303) 863-6102

Facsimile: (303) 863-2729

Electronic Mail: Tanya.R.ivie@wellsfargo.com

(Payment Instructions ):
Wells Fargo Bank, N.A.
ABA#: 121000248

Account #: 0296950720

Account Name: WLS Den (Ferrellgas LP)

Attention: Tanya Ivie

LASALLE BANK NATIONAL ASSOCIATION

135 South LaSalle Street

Chicago, IL 60603

(Credit Contact and Draft Documentation Contact):

LaSalle Bank N.A.

1 North Brentwood, Suite 950

St. Louis, MO 63105

Attention: James C. Binz

Telephone: (314) 613-1917

Facsimile: (314) 621-1612

Electronic Mail: James.c.binz@abnamro.com

(Operations Contact and Payment Instructions):

LaSalle Bank N.A.

Attention: Caroline McDonald

One North Brentwood, Suite 950

St. Louis, MO 63105

Telephone: (314) 613-1911

Facsimile: (314) 621-1612

Electronic Mail: Caroline.mcdonald@abnamro.com

Name of Lender for Payment Instructions: LaSalle Bank National Association

ABA #: 071000505

Account #: 1378018

Account Name: Commercial Lending Department

(Legal Counsel):

Lathrop & Gage L.C.

2345 Grand Blvd.

Kansas City, MO 64108-2612

Attention: Scott Long

Telephone: (816) 460-5723

Facsimile: (816) 292-2001

Electronic Mail: Slong@lathropgage.com

SOCIETE GENERALE

1221 Avenue of the Americas

New York, NY 10020

(Credit Contact):

Societe General

1221 Avenue of the Americas

New York, NY 10020

Attention: Emmanuel Chesneau

Telephone: (212) 278-7011

Facsimile: (212) 278-7953

Electronic Mail: Emmanuel.chesneau@sgcib.com

(Operations Contact):
Societe Generale
560 Lexington Avenue
New York, NY 10022
Attention: Carmen Espinal
Telephone: (212) 278-7048

Facsimile: (212) 278-7343

Electronic Mail: Carmen.espinal@sgcib.com

(Payment Instructions):
Societe Generale
ABA #: 021004226
Account #: 9051422
Account Name: LSG (Loan Servicing Group)
Attention: Carmen Espinal/Ferrellgas

(Legal Counsel and Draft Documentation Contact):

Societe Generale

1221 Avenue of the Americas

New York, NY 10020

Attention: Alex Spiro

Telephone: (212) 278-6102

Facsimile:

Electronic Mail: alex.spire@us.socgen.com

20

EXHIBIT A

FORM OF TERM LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 1, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and the sole general
partner of the Borrower (the “General Partner”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

     
A Borrowing of Term Loans
  A conversion or continuation
of Term Loans

                 
1.
  On (a Business Day).
             

2.
  In the amount of $
    .  
3.
  Comprised of
    .  

         
4.
  [Type of Term Loan requested]
For Eurodollar Rate Loans: with an Interest Period of  
months.

Such Term Borrowing complies with the provisos to the first sentence of
Section 2.01(a) of the Agreement.

To induce Lenders to make the Term Borrowing requested herein, Borrower hereby
represents, warrants, acknowledges, and agrees to and with Administrative Agent
and each Lender that:



  A.   The conditions specified in Sections 4.02 of the Agreement have been
satisfied on and as of the date hereof; and



  B.   The Term Borrowing requested herein is allowed under each of the 1998
Note Purchase Agreement and the 2000 Note Purchase Agreement.

21





      FERRELLGAS, L.P.    
By:
  Ferrellgas, Inc., as its general partner
By:
 
   
 
  Name:
 
   
 
  Title:
 
   

22

EXHIBIT B

RESERVED

23

EXHIBIT C

FORM OF NOTE

__________________________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
     or registered assigns (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of each Term Loan
from time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of May 1, 2007 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Term Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

24

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

      FERRELLGAS, L.P.    
By:
  Ferrellgas, Inc., as its general partner
By:
 
   
 
  Name:
 
   
 
  Title:
 
   
 
   

25

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
  Amount of Principal   Outstanding             Type of Term Loan   Amount of
Term Loan   End of Interest   or Interest Paid   Principal Balance     Date  
Made   Made   Period   This Date   This Date   Notation Made By

26

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ______________,



    To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 1, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and the sole general
partner of the Borrower (the “General Partner”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the      of the General Partner, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the General Partner, the sole general partner of the Borrower,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Attached
hereto as Schedule 2 is the consolidating financial statements required by
Section 6.01(c) of the Agreement for such fiscal year, which were developed and
used in connection with the preparation of such audited financial statements.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
Attached hereto as Schedule 2 is the consolidating financial statements required
by Section 6.01(d) of the Agreement for such fiscal quarter, which were
developed and used in connection with the preparation of such audited financial
statements.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[, to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
As required by the Agreement, these analyses and information apply only to the
Borrower and its Restricted Subsidiaries and were prepared using the
consolidating financial statements referred to above.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of      ,
     .

      FERRELLGAS, L.P.    
By:
  Ferrellgas, Inc., as its general partner
By:
 
   
 
  Name:
 
   
 
  Title:
 
   

For the Quarter/Year ended      (“Statement Date”)

27

SCHEDULE 2

to the Compliance Certificate

for the Statement Date of ________________

I. Section 7.17(b) – Interest Coverage Ratio.

          A. Consolidated Cash Flow for four consecutive         fiscal quarters
ending on the above Statement Date         (“Subject Period”):        
1. Consolidated Net Income for Subject Period:
  $    
2. Extraordinary losses plus net losses realized in connection with any asset
sales for Subject Period:
  $    
3. Provision for income taxes for Subject Period:
  $    
4. Consolidated Interest Expense for Subject Period:
  $    
5. Depreciation expenses for Subject Period:
  $    
6. Amortization expenses (including intangibles) for Subject Period:
  $    
7. Non-cash employee compensation expenses for Subject Period:
  $    
8. Synthetic Lease Principal Component for Subject Period:
  $    
9. Pro forma adjustment (see attached detail)
  $    
10. Consolidated Cash Flow (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9):
       
B. Consolidated Interest Expense for Subject Period, with Pro Forma Adjustment
(see attached
  $    
detail):
  $    
C. Consolidated Interest Coverage Ratio (Line I.A.10 ¸ Line I.B):
  to 1

Minimum Consolidated Interest Coverage Ratio
    2.50 to 1.00  

II. Section 7.17(a) Leverage Ratio.

         
A. Funded Debt (excluding Indebtedness under Accounts Receivable Securitizations
permitted by the Credit Agreement) Plus Synthetic Lease Obligations on the
Statement Date:
  $    
B. Consolidated Cash Flow for the [four or eight] consecutive fiscal quarters
ending on the Statement Date:
       
C. Add pro forma adjustment to interest expense
  $    
C. Leverage Ratio (Line II.A ÷ Line II.B):
  to 1

Minimum Leverage Ratio
    4.50 to 1.00  

28

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

                 
1.
  Assignor:
    —  
2.
  Assignee:
  ______________________________ [and is an     Affiliate/Approved Fund of
[identify Lender]]

3.
  Borrower(s):
    —  

4. Administrative Agent:      , as the administrative agent under the Credit
Agreement

5. Credit Agreement: The Credit Agreement, dated as of May 1, 2007, among
Ferrellgas, L.P., Ferrellgas, Inc., the Lenders parties thereto, and Bank of
America, N.A., as Administrative Agent.

6. Assigned Interest:

                  Aggregate Amount of             Commitment for all   Amount of
  Percentage Assigned Facility Assigned   Lenders*   Commitment Assigned*   of
Commitment0
     1
  $        $             %
 
           
     
  $        $             %
 
           
     
  $        $             %

[7. Trade Date:      ]2

Effective Date:      , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]

By:
Title:


* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

0 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

29

[Consented to and]3 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

         
By:
    —      Title:


[Consented to:]4

FERRELLGAS, L.P.

By: Ferrellgas, Inc., as its general partner

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

30

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT DATED AS OF MAY 1, 2007, AMONG FERRELLGAS, L.P., FERRELLGAS,
INC., BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT, AND THE LENDERS PARTY THERETO.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section      thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

31

EXHIBIT F

See attached.

32